 



Exhibit 10.1
EXECUTION
 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March 14, 2008
among
HOLLY CORPORATION,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,
PNC BANK, NATIONAL ASSOCIATION
and
GUARANTY BANK,
as Co-Documentation Agents,
UNION BANK OF CALIFORNIA, N.A.
and
COMPASS BANK,
as Co-Syndication Agents,
The Other Lenders Party Hereto,
and
BANC OF AMERICA SECURITIES LLC,
as Lead Arranger and Sole Book Manager
 
 

 



--------------------------------------------------------------------------------



 



EXECUTION
TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    5  
1.01 Defined Terms
    5  
1.02 Other Interpretive Provisions
    34  
1.03 Accounting Terms
    35  
1.04 Rounding
    35  
1.05 References to Agreements and Laws
    35  
1.06 Times of Day
    35  
1.07 Letter of Credit Amounts
    35  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    36  
2.01 Loans
    36  
2.02 Borrowings, Conversions and Continuations of Loans
    36  
2.03 Letters of Credit
    38  
2.04 Repayment of Loans as of the Closing Date
    46  
2.05 Prepayments; Reduction of Commitments
    46  
2.06 Termination or Reduction of Commitments
    47  
2.07 Repayment of Loans
    47  
2.08 Interest
    48  
2.09 Fees
    48  
2.10 Computation of Interest and Fees
    49  
2.11 Evidence of Debt
    49  
2.12 Payments Generally
    50  
2.13 Sharing of Payments
    51  
2.14 Increase in Commitments
    52  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    53  
3.01 Taxes
    53  
3.02 Illegality
    56  
3.03 Inability to Determine Rates
    56  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    57  
3.05 Compensation for Losses
    58  
3.06 Matters Applicable to all Requests for Compensation
    59  
3.07 Survival
    59  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    59  
4.01 Conditions of Initial Credit Extension
    59  
4.02 Conditions to all Credit Extensions
    62  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    62  
5.01 Existence, Qualification and Power; Compliance with Laws
    62  
5.02 Authorization; No Contravention
    62  
5.03 Governmental Authorization; Other Consents
    63  
5.04 Binding Effect
    63  
5.05 Financial Statements; No Material Adverse Effect
    63  
5.06 Litigation
    64  
5.07 No Default
    64  
5.08 Ownership of Property; Liens
    64  
5.09 Environmental Matters
    64  

1



--------------------------------------------------------------------------------



 



EXECUTION

          Section   Page  
5.10 Insurance
    64  
5.11 Taxes
    64  
5.12 ERISA Compliance
    65  
5.13 Subsidiaries
    65  
5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act
    65  
5.15 Disclosure
    66  
5.16 Compliance with Laws
    66  
5.17 Guarantee and Collateral Agreement
    66  
5.18 Solvency
    66  
5.19 Use of Proceeds
    66  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    66  
6.01 Financial Statements
    67  
6.02 Certificates; Other Information
    67  
6.03 Notices
    69  
6.04 Payment of Obligations
    70  
6.05 Preservation of Existence, Etc
    70  
6.06 Maintenance of Properties
    70  
6.07 Maintenance of Insurance
    70  
6.08 Compliance with Laws
    71  
6.09 Books and Records
    71  
6.10 Inspection Rights
    71  
6.11 Use of Proceeds
    71  
6.12 Additional Guarantors
    71  
6.13 Borrowing Base Certificate and Related Reports
    72  
6.14 Borrowing Base Verification
    73  
6.15 Further Assurances
    73  
6.16 Designation of Subsidiaries
    73  
6.17 Post-Closing Obligations
    74  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    74  
7.01 Liens
    74  
7.02 Investments
    76  
7.03 Indebtedness
    76  
7.04 Fundamental Changes
    77  
7.05 Dispositions
    78  
7.06 Restricted Payments
    79  
7.07 Change in Nature of Business
    79  
7.08 Transactions with Affiliates
    79  
7.09 Burdensome Agreements
    80  
7.10 Use of Proceeds
    80  
7.11 Financial Covenants
    80  
7.12 Fiscal Periods
    80  
7.13 Change Name; State of Formation
    80  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    81  
8.01 Events of Default
    81  
8.02 Remedies Upon Event of Default
    83  
8.03 Application of Funds
    83  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    84  

2



--------------------------------------------------------------------------------



 



EXECUTION

          Section   Page  
9.01 Appointment and Authority
    84  
9.02 Rights as a Lender
    85  
9.03 Exculpatory Provisions
    85  
9.04 Reliance by Administrative Agent
    86  
9.05 Delegation of Duties
    86  
9.06 Resignation of Administrative Agent
    87  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    88  
9.08 No Other Duties, Etc
    88  
9.09 Administrative Agent May File Proofs of Claim
    88  
9.10 Collateral and Guarantee Matters
    89  
9.11 Indemnification of the Administrative Agent
    89  
 
       
ARTICLE X. MISCELLANEOUS
    90  
10.01 Amendments, Etc
    90  
10.02 Notices; Effectiveness; Electronic Communications
    91  
10.03 No Waiver; Cumulative Remedies
    93  
10.04 Expenses; Indemnity; Damage Waiver
    93  
10.05 Payments Set Aside
    95  
10.06 Successors and Assigns
    95  
10.07 Confidentiality
    98  
10.08 Right of Set-off
    99  
10.09 Interest Rate Limitation
    100  
10.10 Counterparts
    100  
10.11 Integration
    100  
10.12 Survival of Representations and Warranties
    100  
10.13 Severability
    100  
10.14 Replacement of Lenders
    101  
10.15 Governing Law
    101  
10.16 Waiver of Right to Trial by Jury
    102  
10.17 No Advisory or Fiduciary Responsibility
    102  
10.18 USA PATRIOT Act Notice
    103  
10.19 Amendment and Restatement
    103  
 
       
SIGNATURES
    S-1  

3



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULES

     
1.01(a)
  Approved Account Debtors
 
   
1.01(b)
  Designated Customers
 
   
1.01(c)
  Eligible Government Contracts
 
   
1.01(d)
  Existing Letters of Credit
 
   
2.01
  Commitments and Pro Rata Shares
 
   
5.06
  Litigation
 
   
5.09
  Environmental Matters
 
   
5.13
  Subsidiaries and Other Equity Investments
 
   
6.16
  Unrestricted Subsidiaries
 
   
7.01
  Existing Liens
 
   
7.02
  Investments
 
   
7.03
  Existing Indebtedness
 
   
7.05
  Permitted Dispositions
 
   
7.08
  Transactions with Affiliates
 
   
10.02
  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
               Form of

     
A
  Loan Notice
 
   
B
  Note
 
   
C
  Compliance Certificate
 
   
D
  Assignment and Assumption
 
   
E
  Guarantee and Collateral Agreement
 
   
F
  Opinion Matters
 
   
G
  Borrowing Base Certificate
 
   
H
  Reaffirmation And Assumption Agreement

4



--------------------------------------------------------------------------------



 



EXECUTION
AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as
of March 14, 2008, among HOLLY CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer, PNC Bank, National Association and Guaranty
Bank, as co-documentation agents (together, in such capacity, the
“Co-Documentation Agents” and each, in such capacity, a “Co-Documentation
Agent”), and Union Bank of California, N.A. and Compass Bank, as co-syndication
agents (together, in such capacity, the “Co-Syndication Agents” and each, in
such capacity, a “Co-Syndication Agent”).
     The Borrower, the lenders party thereto (the “Existing Lenders”), the
Administrative Agent, the Co-Documentation Agents and Union Bank of California,
N.A., as Syndication Agent are parties to a credit agreement dated as of July 1,
2004 (as amended prior to the date hereof, the “Original Credit Agreement”),
pursuant to which the Existing Lenders made available to the Borrower a
$175,000,000 revolving credit facility in accordance with the terms and
conditions thereof (the “Existing Loans”);
     The Administrative Agent and certain of the Existing Lenders wish to amend
and restate the Original Credit Agreement in its entirety to (i) extend the term
of the Original Credit Agreement and (ii) modify certain other terms applicable
to the Existing Loans as more fully set forth herein to be effective as of the
date the conditions contained in Section 4.01 are satisfied (the “Closing
Date”);
     (i) the Original Credit Agreement is being amended and restated pursuant to
this Agreement, (ii) certain indebtedness under the Original Credit Agreement,
as amended and restated in connection with this Agreement, will be continued
under this Agreement, (iii) all Obligations of the Borrower and the Guarantors
under the Loan Documents and all liens and security interests created under the
Security Documents will be continued, amended and restated as provided herein
and therein and will not be cancelled or discharged, and (iv) each of the
Borrower and the Guarantors has agreed to secure all of its Obligations by
reaffirming its grant to the Administrative Agent, for the benefit of the
Lenders, of a Lien on the collateral specified in each of the Security
Documents; and
     It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Original
Credit Agreement;
     NOW, THEREFORE, for good and valuable consideration of the premises and the
mutual agreements, provisions and covenants hereinafter contained, the parties
hereto hereby amend and restate the Original Credit Agreement (which is hereby
superseded in all respects by this Agreement) in its entirety as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acceptable Issuer” means a United States domestic bank or United States
branch of a foreign bank, in either case rated “A-” or higher by S&P and “A3” or
higher by Moody’s.

5



--------------------------------------------------------------------------------



 



EXECUTION
     “Account Control Default” means (a) any Event of Default arising under
Section 8.01(a), (f), or (g), or (b) any other Event of Default to the extent so
designated in writing by the Supermajority Lenders.
     “Account Debtor” means, with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, including
any guarantor thereof.
     “Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments by the Borrower or any other Loan
Party in exchange for, or as part of, or in connection with, such Permitted
Acquisition, whether paid in cash or by exchange of equity interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by the Borrower or any other Loan
Party.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
     “Agent-Related Persons" means the Administrative Agent, the
Co-Documentation Agents and the Co-Syndication Agents, together with each of
their respective Affiliates (including, in the case of Bank of America in its
capacity as the Administrative Agent, the Arranger), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Amended and Restated Credit Agreement.

6



--------------------------------------------------------------------------------



 



EXECUTION
     “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
Applicable Rate

                                                                    Eurodollar  
                              Rate +       Pricing         Consolidated        
      Letters of       Level         Leverage Ratio     Commitment Fee    
Credit     Base Rate +           1    
 
  £1.00:1       0.30 %       1.25 %       0.25 %      
 
                                  2    
 
  >1.00:1 but £ 1.75:1       0.35 %       1.50 %       0.50 %      
 
                                  3    
 
  >1.75:1 but £ 2.50:1       0.375 %       1.75 %       0.75 %      
 
                                  4    
 
  >2.50:1       0.50 %       2.00 %       1.00 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 4
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
after such Compliance Certificate is actually delivered. The Applicable Rate in
effect from the Closing Date through the delivery of the first Compliance
Certificate (other than the Compliance Certificate to be delivered on the
Closing Date) shall be determined based upon Pricing Level 1.
     Notwithstanding anything herein to the contrary, for the sole purpose of
determining the Applicable Rate hereunder, the Consolidated Leverage Ratio shall
be calculated without giving effect to any obligations arising under the
Indemnification Agreements to the extent that such obligations do not exceed
$210,000,000 in the aggregate.
     “Approved Account Debtor” means (a) an Account Debtor of any Loan Party
approved by the Administrative Agent (at the direction of the Required Lenders
in their reasonable discretion), (b) an Account Debtor which is an Investment
Grade Customer or the obligations of which are fully and unconditionally
guaranteed by an Investment Grade Customer and (c) each Account Debtor listed on
Schedule 1.01(a).
     “Approved Account Debtor Receivable” means (a) an Eligible Receivable
carried on the books of a Loan Party as to which the applicable Account Debtor
is an Approved Account Debtor and (b) any Eligible Receivable as to which an
Acceptable Issuer has issued an irrevocable standby letter of credit in the
amount of such Eligible Receivable for the benefit of the applicable Loan Party
to be drawn in the event of a default by the applicable Account Debtor; provided
that from and after the occurrence and during the continuance of an Event of
Default, all amounts received by any Loan Party in respect of any such letter of
credit shall be held in

7



--------------------------------------------------------------------------------



 



EXECUTION
trust for the benefit of the Administrative Agent and immediately after receipt
thereof delivered to the Administrative Agent by such Loan Party in accordance
with Section 6.3 of the Guarantee and Collateral Agreement.
     “Arranger” means Banc of America Securities LLC, in its capacity as lead
arranger and sole book manager.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b) and the definition of “Eligible
Assignee”) , and accepted by the Administrative Agent, in substantially the form
of Exhibit D or any other form approved by the Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2006, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such fiscal year of the
Borrower and its Consolidated Subsidiaries, including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate" means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.

8



--------------------------------------------------------------------------------



 



EXECUTION
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.
     “Borrowing Base” means, as of the date of the most recent Borrowing Base
Certificate delivered to the Administrative Agent by the Borrower, an amount
equal to the sum of
     (a)  85% of the outstanding balance of Eligible Commercial Receivables (90%
with respect to any Approved Account Debtor Receivables); plus
     (b)  95% of the outstanding balance of Eligible Government Receivables;
plus
     (c)  80% of Eligible Inventory; plus
     (d)  80% of Eligible Product In Transit; plus
     (e)  100% of Pledged Cash;
provided, however, that the aggregate amount included in the Borrowing Base
pursuant to clauses (c) and (d) above shall not exceed 60% of the Borrowing Base
then in effect.
     The Borrowing Base as set forth in the Borrowing Base Certificate most
recently delivered to the Administrative Agent by the Borrower hereunder shall
constitute the “Borrowing Base” for all purposes hereunder.
     “Borrowing Base Certificate” means a certificate substantially in the form
set forth on Exhibit G executed by a Responsible Officer of the Borrower.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means (a) securities issued or fully guaranteed or
insured by the United States Government or any agency thereof and backed by the
full faith and credit of the United States having maturities of not more than
twenty-four (24) months from the date of acquisition; (b) corporate and bank
debt of an issuer rated at least A- (or then equivalent grade, in each case with
stable outlook) by

9



--------------------------------------------------------------------------------



 



EXECUTION
S&P and A3 (or then equivalent grade, in each case with stable outlook) by
Moody’s at the time of acquisition and having maturities of not more than
twenty-four (24) months from the date of acquisition; (c) certificates of
deposit, time deposits, Eurodollar time deposits, or bankers’ acceptances,
having in each case a tenor of not more than twenty-four (24) months from the
date of acquisition, issued by any U.S. commercial bank or any branch or agency
of a non-U.S. commercial bank licensed to conduct business in the United States
having combined capital and surplus of not less than $500,000,000 whose long
term securities are rated at least A- (or then equivalent grade, in each case
with stable outlook) by S&P and A3 (or then equivalent grade, in each case with
stable outlook) by Moody’s at the time of acquisition; (d) commercial paper of
an issuer rated at least A-1 by S&P or P-1 by Moody’s at the time of
acquisition, or guaranteed by a letter of credit issued by a financial
institution meeting the requirements in (c) and in either case having a tenor of
not more than 270 days; (e) taxable and tax-exempt municipal securities rated at
least A (or then equivalent grade) by S&P and A2 (or then equivalent grade) by
Moody’s, including variable rate municipal securities, having maturities or put
rights of not more than twenty-four (24) months from the date of acquisition;
(f) repurchase agreements relating to any of the investments listed in clauses
(a) through (e) above with a market value at least equal to the consideration
paid in connection therewith, with any Person who regularly engages in the
business of entering into repurchase agreements and has a combined capital and
surplus of not less than $500,000,000 whose long term securities are rated at
least A- (or then equivalent grade) by S&P and A3 (or then equivalent grade) by
Moody’s at the time of acquisition; (g) asset-backed securities having as the
underlying asset securities issued or guaranteed by the Federal Home Loan
Mortgage Corporation or the Federal National Mortgage Association rated at least
A- (or then equivalent grade, in each case with stable outlook) by S&P and A3
(or then equivalent grade, in each case with stable outlook) by Moody’s at the
time of acquisition and having maturities of not more than twenty-four
(24) months from the date of acquisition; and (h) money market mutual or similar
funds having assets in excess of $100,000,000, at least 95% of the assets of
which are comprised of assets specified in clauses (a), (c), (d) and (e) above.
     “Cash Management Obligations” means liabilities of any Loan Party owing to
any Agent-Related Persons or to any Lender (or an Affiliate of a Lender in
reliance on such Lender’s agreement to indemnify such Affiliate) relating to or
arising out of the provision by such Agent-Related Person, such Lender or such
Affiliate, as applicable, of Cash Management Products.
     “Cash Management Products” means (a) cash and treasury management services,
including controlled disbursement and lockbox services and (b) services relating
to the establishment and maintenance of deposit accounts.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after

10



--------------------------------------------------------------------------------



 



EXECUTION
the passage of time), directly or indirectly, of 35% or more of the equity
securities of such Person entitled to vote for members of the board of directors
or equivalent governing body of such Person on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
     “Closing Date” means March 14, 2008.
     “Code” means the Internal Revenue Code of 1986.
     “Co-Documentation Agent” has the meaning specified in the introductory
paragraph hereto.
     “Co-Syndication Agent” has the meaning specified in the introductory
paragraph hereto.
     “Collateral” has the meaning given to that term in the Guarantee and
Collateral Agreement.
     “Collateral Account” has the meaning given to that term in the Guarantee
and Collateral Agreement.
     “Commitment” means, as to each Lender, its obligation to (a) make Loans to
the Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such

11



--------------------------------------------------------------------------------



 



EXECUTION
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Restricted Subsidiaries for such period, (iii) the amount
of depreciation and amortization expense deducted in determining such
Consolidated Net Income, (iv) any other non-cash charges and other non-recurring
expenses of the Borrower and its Restricted Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period and
(v) any cash payment received during such period and not otherwise included in
Consolidated Net Income for such period in respect of non-cash items deducted
during a prior period pursuant to clause (b)(i) below and minus (b) (i) all
non-cash items increasing Consolidated Net Income for such period and (ii) all
cash payments made during such period in respect of non-cash charges or other
non-recurring expenses added to Consolidated Net Income pursuant to clause
(a)(iv) above in a prior period; provided, however, that the results of
operations of all Persons in which the Borrower or any Restricted Subsidiary has
an ownership interest (other than such Restricted Subsidiary) shall only be
included in Consolidated EBITDA to the extent that the Borrower or any other
Loan Party actually receives cash distributions in respect of its ownership
interests in such Person during such period for which Consolidated EBITDA is
being calculated. EBITDA shall be calculated for each period, on a pro forma
basis, after giving effect to, without duplication, any Permitted Acquisition
occurring during each period commencing on the first day of such period to and
including the date of such transaction to be included in Consolidated EBITDA, as
the case may be (the “Reference Period”) and, regardless of whether or not such
acquired Person or property was operated during such Reference Period, as if
such Permitted Acquisition occurred or was completed on the first day of the
Reference Period. In making the calculation contemplated by the preceding
sentence, Consolidated EBITDA generated or to be generated by such acquired
Person or by such acquired property shall be determined in good faith by the
Borrower based on reasonable assumptions; provided, however, that (A) such pro
forma calculations shall be reasonably acceptable to the Administrative Agent if
such pro forma adjustments to Consolidated EBITDA exceed twenty percent (20%) of
the Consolidated EBITDA for the Borrower and its Restricted Subsidiaries on a
consolidated basis prior to such adjustment and (B) no such pro forma
adjustments shall be allowed unless, not less than thirty (30) days after the
end of such period, the Administrative Agent shall have received such written
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent, supporting
such pro forma adjustments.
     “Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Restricted
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in

12



--------------------------------------------------------------------------------



 



EXECUTION
which the Borrower or a Restricted Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Restricted Subsidiary; provided, however, that any Indebtedness
of any joint venture included in the calculation of Consolidated Indebtedness by
virtue of the Borrower’s or any Restricted Subsidiary’s liability therefor
pursuant to its equity or ownership interest therein shall be limited to the
product obtained by multiplying (x) the aggregate principal amount of such
Indebtedness by (y) the percentage corresponding to the Borrower’s or such
Restricted Subsidiary’s equity or other ownership interest in such joint venture
unless such joint venture is a general partnership in which case the limitation
provided herein shall not be applicable.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Borrower and its
Restricted Subsidiaries with respect to such period under capital leases that is
treated as interest in accordance with GAAP.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 6.01(a) or
(b).
     “Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period.
     “Consolidated Subsidiary” means, at any date with respect to any Person,
any Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such financial
statements were prepared as of such date.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” has the meaning specified in the definition of “Affiliate.”
     “Credit Extension” means each of the following: (a) a Loan and (b) an L/C
Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the

13



--------------------------------------------------------------------------------



 



EXECUTION
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum, in all cases to the fullest extent permitted by applicable Laws.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Designated Customer” means a Person set forth in Schedule 1.01(b) or any
supplement to Schedule 1.01(b) delivered by the Borrower to the Administrative
Agent; provided that the long term unsecured and unguaranteed debt of each
Person included in any such supplement is rated at least A- by S&P or at least
A3 by Moody’s or such Person is otherwise approved by the Required Lenders. The
Administrative Agent, acting at the direction of the Required Lenders, may at
any time remove any Person from Schedule 1.01(b) (other than any Person then
satisfying the ratings requirements set forth in this definition) upon written
notice thereof to the Borrower. The revocation by the Required Lenders of
approval of any Designated Customer shall be effective prospectively and shall
not affect any Eligible Receivables with respect to which such Designated
Customer is the entity obligated to make payments with respect to such Eligible
Receivables, including any guarantor thereof, included in the Borrowing Base at
the time such revocation is effective.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any Sale and Leaseback Transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” has the meaning specified in Section 10.06(g).
     “Eligible Commercial Receivable” means, at any date of determination
thereof, any Eligible Receivable which is identified as a “trade receivable”
(and not as a “crude oil receivable”) on the balance sheet of the Borrower and
its Consolidated Subsidiaries at such date (or would be so identified if such
balance sheet were prepared at such date).

14



--------------------------------------------------------------------------------



 



EXECUTION
     “Eligible Government Contract” means a contract between the Borrower or any
Guarantor and the U.S. Government; provided that if such contract calls for
total payments by the U.S. Government in excess of $1,000,000, then such
contract shall only be an Eligible Government Contract if such contract:
     (a) is set forth in Schedule 1.01(c) (or in a supplement to Schedule
1.01(c) delivered by the Borrower to the Administrative Agent not less than
three Business Days prior to any delivery of a Borrowing Base Certificate in
which such contract is sought to be included);
     (b) does not include a provision, substantially to the effect of Federal
Acquisition Regulation 52.232-24, prohibiting assignment of amounts due from the
U.S. Government under such contract; and
     (c) is the subject of an instrument of assignment duly completed and
executed by the Borrower or the applicable Guarantor party to such contract in
the form specified in the Guarantee and Collateral Agreement or otherwise in
form and substance reasonably satisfactory to the Administrative Agent and a
notice of assignment duly completed and executed by the Administrative Agent, in
the form specified in the Guarantee and Collateral Agreement or otherwise in
form and substance reasonably satisfactory to the Administrative Agent, in each
case and for each such notice, delivered to the U.S. Government for
acknowledgment by the U.S. Government, not less than three Business Days prior
to any delivery of a Borrowing Base Certificate in which such contract is sought
to be included.
     “Eligible Government Receivable” means, at any date of determination
thereof, any Eligible Receivable created pursuant to an Eligible Government
Contract.
     “Eligible Inventory” means an amount equal to the lower of (i) the sum of
the net values of the inventory determined on a FIFO basis or (ii) the Market
Value of petroleum products (other than petroleum products located at a service
station or other retail outlet), as to which the Borrower or any Guarantor has
title, as to which the Administrative Agent, for the benefit of the Secured
Parties, has a valid and perfected first priority security interest and as to
which the Borrower has furnished to the Administrative Agent reasonably detailed
information in a Borrowing Base Certificate, determined after taking into
account all charges and liens (other than those of the Administrative Agent, for
the benefit of the Lenders, or those of producers arising under the New Mexico
Oil and Gas Products Lien Act or any similar statute in any other jurisdiction
or under section 9-319 of the UCC in effect in the States of Texas, Kansas,
Montana, Utah and Wyoming or any other applicable jurisdiction, held in suspense
or in existence less than 90 days from the date of creation thereof, in either
case in respect of obligations of the Borrower or the applicable Guarantor not
yet overdue), of all kinds against such inventory, reductions in market value
thereof, and transportation, processing and other handling charges affecting the
value thereof, and excluding therefrom any such petroleum products in the
possession of (or located in or upon assets that are owned or otherwise
controlled by) any Person other than a Loan Party (other than pursuant to
Pipeline Transportation Services being provided by such Person) with an
aggregate value (as determined pursuant to clause (i) or (ii) above, as
applicable) in excess of $10,000,000, unless and to the extent that the Borrower
has delivered a duly

15



--------------------------------------------------------------------------------



 



EXECUTION
executed collateral access agreement (or similar document) in respect thereof in
form and substance reasonably satisfactory to the Administrative Agent, all as
determined by the Administrative Agent in its sole discretion using its
reasonable credit judgment, which, absent manifest error, shall be final and
binding upon the Borrower.
     “Eligible Product In Transit” means petroleum products which any Person is
obligated under contract to supply to the Borrower or any Guarantor, the payment
for which is backed by a Letter of Credit issued hereunder, valued at the lower
of (i) the contract price on a FIFO basis or (ii) Market Value, as if such
products were inventory of the Borrower or the applicable Guarantor, as to which
the Administrative Agent, for the benefit of the Secured Parties, has a valid
and perfected first priority security interest in the related contract or other
rights of the Borrower or such Guarantor and as to which the Borrower has
furnished to the Lenders reasonably detailed information in a Borrowing Base
Certificate, determined after taking into account all charges and liens (other
than those of the Lenders or those of producers arising under the New Mexico Oil
and Gas Products Lien Act or any similar statute in any other jurisdiction or
under section 9-319 of the UCC in effect in the States of Texas, Kansas,
Montana, Utah and Wyoming or any other applicable jurisdiction, held in suspense
or in existence less than 90 days from the date of creation thereof, in either
case in respect of obligations of the Borrower or the applicable Guarantor not
yet overdue), of all kinds against such products, reductions in market value
thereof, and transportation, processing and other handling charges affecting the
value thereof, all as determined by the Administrative Agent in its sole
discretion using its reasonable credit judgment, which absent manifest error,
shall be final and binding upon the Borrower.
     “Eligible Receivable” means, at any date of determination thereof, any
Receivable other than the following:
     (a) solely in the case of a Receivable created pursuant to an Eligible
Government Contract, any such Receivable for which all necessary government
funding has not been appropriated at the time such Receivable is invoiced;
     (b) any Receivable that is not invoiced and payable by the applicable
Account Debtor in Dollars unless the currency exchange risk in respect of such
Receivable has been hedged to the reasonable satisfaction of the Required
Lenders;
     (c) any Receivable due from an Account Debtor (i) organized under the laws
of any jurisdiction other than a jurisdiction located in the United States or
Canada or (ii) whose principal place of business is located in any jurisdiction
other than a jurisdiction located in the United States or Canada, other than, in
either case, (x) Receivables as to which Pemex or any Affiliate of Pemex is the
applicable Account Debtor in an aggregate amount not to exceed $5,000,000 for
all such Receivables, (y) Receivables as to which the Administrative Agent, for
the benefit of the Secured Parties, has been provided with a perfected first
priority lien (as confirmed by a favorable opinion of local counsel in the
applicable jurisdiction in form and substance reasonably satisfactory to the
Administrative Agent) and (z) any Receivable that is invoiced to and paid from
an office of the applicable Account Debtor located within the United States;

16



--------------------------------------------------------------------------------



 



EXECUTION
     (d) any Receivable that does not comply with all applicable legal
requirements, including, without limitation, all laws, rules, regulations and
orders of any Governmental Authority;
     (e) any Receivable whose original due date is more than 90 days after the
date of the original issuance of the invoice therefor;
     (f) any Receivable that remains unpaid for more than 90 days from the
original due date specified at the time of the original issuance of the invoice
therefor;
     (g) any Receivables from any Account Debtor if the total value of all
Receivables owing from such Account Debtor which remain unpaid for more than
90 days from the original due date specified at the time of the original
issuance of the invoice therefor and which are not being contested in good faith
exceeds 10% of the value of all such Receivables owing from such Account Debtor;
     (h) any Receivable arising outside the ordinary course of business of the
Borrower and the Guarantors;
     (i) any Receivable as to which the applicable Account Debtor is a Person
other than the U.S. Government, an Investment Grade Customer, or a Designated
Customer, to the extent the aggregate amount of all Receivables due from such
Account Debtor at such date exceeds 5% of the aggregate amount of the Borrowing
Base at such date;
     (j) any Receivable as to which the applicable Account Debtor is an
Investment Grade Customer, to the extent the aggregate amount of all Receivables
due from such Account Debtor at such date exceeds 10% of the aggregate amount of
the Borrowing Base at such date;
     (k) any Receivable as to which the applicable Account Debtor is a
Designated Customer, to the extent the aggregate amount of all Receivables due
from such Account Debtor at such date exceeds 15% of the aggregate amount of the
Borrowing Base at such date;
     (l) any Receivable evidenced by an “instrument” (as defined in the UCC) not
in the possession of the Administrative Agent;
     (m) any Receivable that is not an “account” as defined in the UCC;
     (n) any Receivable that is not subject to a perfected first priority Lien
in favor of the Administrative Agent, for the benefit of the Secured Parties
(under all applicable laws and subject only to Permitted Liens), including
without limitation any Receivable which constitutes an “account” under the UCC
subject to subsection (5) of Section 9-103 of the UCC in effect in any
applicable jurisdiction and with respect to which Receivable all necessary
actions (including without limitation the filing of all necessary UCC-1
financing statements in the proper form) necessary to perfect such Lien have not
been taken;

17



--------------------------------------------------------------------------------



 



EXECUTION
     (o) any Receivable as to which the Borrower or any Guarantor does not have
good title, free and clear of all Liens other than Permitted Liens;
     (p) any Receivable that is not at all times the legal and valid payment
obligation of the Account Debtor thereon, enforceable against such Account
Debtor in accordance with its terms, subject to the effect of any applicable
Debtor Relief Laws;
     (q) any Receivable which is subject to any asserted offset, or other
defense but only to the extent of such offset, or other defense;
     (r) any Receivable from an Account Debtor that to the Borrower’s knowledge
is the subject of a bankruptcy, insolvency or similar proceeding;
     (s) any Receivable prohibiting assignment of such Receivable if the U.S.
Government is the Account Debtor; and
     (t) any Receivable from an Account Debtor who is an Affiliate of the
Borrower or any Guarantor (other than Receivables as to which any MLP Party is
the applicable Account Debtor in an aggregate amount not to exceed $7,500,000
for all such Receivables).
     All Eligible Receivables shall be determined after deducting from the
aggregate amount thereof all payments, adjustments or credits applicable thereto
(but without any deduction for credits or adjustments backed by a Letter of
Credit issued hereunder); provided that the amount of Eligible Receivables from
any Account Debtor shall be reduced by the aggregate net dollar amount of all
accounts payable to such Account Debtor (for the avoidance of doubt, excluding
any Affiliates of such Account Debtor that are separate legal entities). A
Receivable which is an Eligible Receivable, but which subsequently fails to meet
any of the foregoing requirements shall immediately cease to be an Eligible
Receivable.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials, human or worker exposure to Hazardous Materials, air
emissions and discharges to soils, surface or subsurface waters or public
wastewater treatment systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed on any such Loan Party with respect to any of the
foregoing.

18



--------------------------------------------------------------------------------



 



EXECUTION
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or any other Loan Document,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any

19



--------------------------------------------------------------------------------



 



EXECUTION
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any other jurisdiction described
in clause (a), (c) any backup withholding that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 10.14), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii).
     “Existing Lenders” has the meaning specified in the introductory paragraph
hereto.
     “Existing Letters of Credit” means each letter of credit set forth on
Schedule 1.01(d).
     “Existing Loans” has the meaning specified in the introductory paragraph
hereto.
     “Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated January 31, 2008, among the
Borrower, the Administrative Agent and the Arranger.
     “FIFO” means the first-in, first-out method of accounting.
     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

20



--------------------------------------------------------------------------------



 



EXECUTION
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect
(including, without limitation, any obligations arising under the
Indemnification Agreements), (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement entered into by the Borrower, each Guarantor and the Administrative
Agent, substantially in the form of Exhibit E.
     “Guarantors” means, collectively, the Restricted Subsidiaries of the
Borrower that now or hereafter become a party to the Guarantee and Collateral
Agreement in accordance with Section 6.12. The MLP Parties shall not be
Restricted Subsidiaries and shall not become parties to the Guarantee and
Collateral Agreement.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Holly Energy Partners” means Holly Energy Partners, L. P., currently a
Subsidiary of the Borrower.

21



--------------------------------------------------------------------------------



 



EXECUTION
     “Holly UNEV” means Holly UNEV Pipeline Company, a Delaware corporation and
currently a Subsidiary of the Borrower.
     “Increase Effective Date” has the meaning specified in Section 2.14(b).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations; and
     (g) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person; provided, however, that any Indebtedness of
any joint venture included in the calculation of Consolidated Indebtedness by
virtue of the Borrower’s or any Restricted Subsidiary’s liability therefor
pursuant to its equity or ownership interest therein shall be limited to the
product obtained by multiplying (x) the aggregate principal amount of such
Indebtedness by (y) the percentage corresponding to the Borrower’s or such
Restricted Subsidiary’s equity or other ownership interest in such joint venture
unless such joint venture is a general partnership in which case the limitation
provided herein shall not be applicable. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnification Agreements” means (i) that certain Indemnification
Agreement dated as of July 8, 2005 (as amended, amended and restated,
supplemented or otherwise modified from

22



--------------------------------------------------------------------------------



 



EXECUTION
time to time), executed by Navajo Pipeline Co., L.P., a Delaware limited
partnership, for the benefit of HEP Logistics Holdings, L.P., a Delaware limited
partnership, (ii) that certain Indemnification Agreement dated as of
February 29, 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time), executed by Navajo Pipeline Co., L.P., for the
benefit of HEP Logistics Holdings, L.P., (iii) that certain Indemnification
Agreement dated as of February 29, 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time), executed by Navajo
Refining Company, L.L.C., a Delaware limited liability company, for the benefit
of HEP Logistics Holdings, L.P. and (iv) that certain Indemnification Agreement
dated as of February 29, 2008 (as amended, amended and restated, supplemented or
otherwise modified from time to time), executed by Woods Cross Refining Company,
L.L.C., a Delaware limited liability company, for the benefit of HEP Logistics
Holdings, L.P.
     “Indemnified Taxes” means all Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 10.04(b).
     “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date 14 days (to the
extent available from each Lender) or one, two, three, six or, to the extent
available from each Lender, nine months thereafter, as selected by the Borrower
in its Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.

23



--------------------------------------------------------------------------------



 



EXECUTION
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or one or more refineries. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, excluding any return of capital with respect to such Investment that
has actually been received by the Borrower or any other Loan Party in cash or
Cash Equivalents or has been converted into cash or Cash Equivalents by the
Borrower or any other Loan Party.
     “Investment Grade Customer” means any Account Debtor other than the U.S.
Government or a Designated Customer (i) whose long term unsecured and
unguaranteed debt is rated at least “BBB-” by S&P or at least “Baa3” by Moody’s
or (ii) the direct or indirect parent of which is so rated by S&P or Moody’s;
provided that, with respect to an Account Debtor described in clause (ii) above,
such Account Debtor must be approved as an “Investment Grade Customer” by the
Administrative Agent, acting in its sole discretion after consultation with the
Lenders, which approval may be revoked by the Administrative Agent, acting in
its sole discretion after consultation with the Lenders, at any time upon
written notice thereof to the Borrower. The revocation by the Administrative
Agent of its approval of any Account Debtor described in clause (ii) above as an
“Investment Grade Customer” shall be effective prospectively and shall not
affect any Eligible Receivables with respect to which such Investment Grade
Customer is the Account Debtor included in the Borrowing Base at the time such
revocation is effective.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any standby Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor the L/C Issuer and relating to any such Letter of Credit.
     “Joint Venture Investments” means Investments in joint ventures or similar
entities or Guarantors that are general partners of a joint venture or similar
entity; provided that the applicable joint venture or similar entity engages in
a business permitted under Section 7.07.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and

24



--------------------------------------------------------------------------------



 



EXECUTION
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Share.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” has the meaning specified in Section 2.01.

25



--------------------------------------------------------------------------------



 



EXECUTION
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, and the Security Documents.
     “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Market Value” means the fair market value of petroleum products determined
by reference to indices and data acceptable to the Administrative Agent, after
consultation with the Lenders.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition of the Borrower or the Borrower and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
     “Material Subsidiary” means any Subsidiary, the assets of which comprise
more than 5% of the total assets of the Borrower and its Subsidiaries on a
consolidated basis (in the case of a Subsidiary that is not wholly owned
directly or indirectly by the Borrower, determined on a pro rata basis based on
the Borrower’s or the applicable Subsidiary’s relative ownership interests), as
determined in accordance with GAAP.
     “Maturity Date” means the earlier of (a) March 14, 2013 and (b) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “MLP Documents” means (a) the Contribution, Conveyance and Assumption
Agreement, (b) the Omnibus Agreement, and (c) the Pipelines and Terminals
Agreement, in each case executed by the Borrower and certain of its
Subsidiaries.
     “MLP Parties” means, collectively, Holly Logistic Services, L.L.C., HEP
Logistics Holdings, L.P., HEP Logistics GP, L.L.C., Holly Energy Partners and
each of its Subsidiaries.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Note” means any promissory note made by the Borrower in favor of a Lender,
to the extent requested by such Lender pursuant to Section 2.11(a), evidencing
Loans made by such Lender substantially in the form of Exhibit B.

26



--------------------------------------------------------------------------------



 



EXECUTION
     “Obligations” means (a) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit; (b) all
amounts constituting Cash Management Obligations; and (c) all amounts owing by
any Loan Party to a Qualified Counterparty that is a Secured Party in respect of
any interest rate protection Swap Contract, in each case, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Original Credit Agreement” has the meaning specified in the introductory
paragraph hereto.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies (and interest, fines,
penalties or other additions to tax related thereto) arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
     “Outstanding Amount” means (i) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans, occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the

27



--------------------------------------------------------------------------------



 



EXECUTION
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.
     “Permitted Acquisition” means any transaction or series of related
transactions for the direct or indirect acquisition of all or substantially all
of the property of any Person, or of any business unit or refineries of any
Person; the acquisition of in excess of 50% of the capital stock of any Person,
and otherwise causing such Person to become a Subsidiary of such Person; or the
merger or consolidation or any other combination with any Person, if each of the
following conditions is met:
     (i) no Default then exists or would result therefrom;
     (ii) after giving effect to such transaction or series of related
transactions on a pro forma basis, the Borrower shall be in compliance with all
covenants set forth in Section 7.11 as of the first day of the applicable period
covered by the most recently delivered Compliance Certificate (for purposes of
Section 7.11, as if such transaction or series of related transactions, and all
other Permitted Acquisitions consummated since the first day of such applicable
period, had occurred on the first day of such applicable period);
     (iii) no Loan Party shall, in connection with any such transaction or
series of transactions, assume or remain liable with respect to any Indebtedness
of the related seller or the business, Person or properties acquired except to
the extent permitted under Section 7.03;
     (iv) the Person or business to be acquired shall be, or shall be engaged
in, a business of the type that the Borrower and its Subsidiaries are permitted
to be engaged in under Section 7.07 and the property acquired in connection with
any such transaction or series of transactions to be included in the Borrowing
Base shall be made subject to the Lien of the Guarantee and Collateral Agreement
in a manner reasonably satisfactory to the Administrative Agent and shall be
free and clear of any Liens, other than Permitted Liens;
     (v) any Person that becomes a Restricted Subsidiary of the Borrower in
connection with such transaction or series of transactions shall have executed a
supplement to the Guarantee and Collateral Agreement and become a Loan Party
hereunder on terms and conditions satisfactory to the Administrative Agent;
     (vi) the board of directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition unless
such opposition has been publicly withdrawn;
     (vii) all transactions in connection therewith shall be consummated in all
material respects in accordance with all applicable laws of all applicable
Governmental Authorities;

28



--------------------------------------------------------------------------------



 



EXECUTION
     (viii) to the extent the aggregate Acquisition Consideration paid or to be
paid by the Loan Parties in such proposed transaction or series of transactions
exceeds $25,000,000 and to the extent available, the Borrower shall have
provided the Administrative Agent and the Lenders with (A) audited financial
statements for the last three fiscal years of the Person or business to be
acquired and unaudited financial statements thereof for the most recent interim
period, (B) updated projections for the Borrower after giving effect to such
transaction or series of transactions, and (C) such other information and data
relating to such transaction or series of transactions or the Person or business
to be acquired as may be reasonably requested by the Administrative Agent; and
     (ix) to the extent the aggregate Acquisition Consideration paid or to be
paid by the Loan Parties in such proposed transaction or series of transactions
exceeds $25,000,000, at least 5 Business Days prior to the date of consummation
of the proposed transaction or series of transactions, the Borrower shall have
delivered to the Administrative Agent and the Lenders a certificate signed by a
Responsible Officer of the Borrower certifying that (A) such transaction or
series of transactions complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance), and (B) such transaction or series of transactions would not
reasonably be expected to result in a Material Adverse Effect.
     “Permitted Holders” means (a) Lamar Norsworthy, David Norsworthy, Nona
Barrett, Betty Regard, Margaret Simmons and Suzanne Bartolucci, (b) the parents,
spouses, children and other lineal descendants of any Person listed in clause
(a) and (c) any estate or any trust established for the benefit of any one or
more of the Persons described in clauses (a) and (b).
     “Permitted Liens” has the meaning specified in Section 7.01.
     “Permitted Unsecured Indebtedness” means unsecured Indebtedness of the
Borrower and/or its Restricted Subsidiaries; provided that such Indebtedness
(a) does not mature or require any scheduled payments in excess of 1% per annum
of the principal amount thereof prior to June 30, 2013, (b) bears no greater
than a market interest rate as of the time of its issuance or incurrence (as
determined in good faith by the Borrower), (c) contains covenants and defaults
no less favorable to, or more restrictive upon, the Borrower or any of its
Restricted Subsidiaries than the covenants and defaults set forth in the Loan
Documents and (d) after giving effect to the issuance or incurrence of such
Indebtedness on a pro forma basis, the Borrower shall be in compliance with all
covenants set forth in Section 7.11 as of the first day of the applicable period
covered by the most recently delivered Compliance Certificate (for purposes of
Section 7.11, as if such Indebtedness, and all other Permitted Unsecured
Indebtedness issued or incurred since the first day of such applicable period,
had been issued or incurred on the first day of such applicable period).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Pipeline Transportation Services” means pipeline transportation services
in respect of petroleum products provided to the Borrower or a Restricted
Subsidiary pursuant to which the

29



--------------------------------------------------------------------------------



 



EXECUTION
provider of such services delivers such petroleum products from a designated
point of origination to a delivery point specified by the Borrower or such
Restricted Subsidiary; provided that (i) any Instrument, Negotiable Document or
Tangible Chattel Paper (in each case, as defined in the Guarantee and Collateral
Agreement) evidencing or representing such petroleum products shall have been
delivered to the Administrative Agent in accordance with, and to the extent
required by, Section 5.2(a) of the Guarantee and Collateral Agreement and
(ii) all actions shall have been taken as required by Section 5.2(b) of the
Guarantee and Collateral Agreement with respect to any related Electronic
Chattel Paper (as defined in the Guarantee and Collateral Agreement).
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledged Cash” means, on any date, the aggregate amount of cash and Cash
Equivalents on deposit in the Collateral Account on such date; provided that the
Borrower shall at all times maintain cash and Cash Equivalents in one or more
Collateral Accounts in an amount not less than the amount specified as “Pledged
Cash” in the most recently delivered Borrowing Base Certificate.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Public Lender” has the meaning specified in Section 6.02.
     “Qualified Counterparty” has the meaning given to that term in the
Guarantee and Collateral Agreement.
     “Reaffirmation And Assumption Agreement” means the Reaffirmation And
Assumption Agreement entered into by the Borrower, each Guarantor and the
Administrative Agent, substantially in the form of Exhibit H.
     “Receivable” means, at any date of determination thereof, the amount of the
unpaid portion of an obligation, as stated in the invoice to a customer of the
Borrower or any Guarantor which the Borrower or such Guarantor has issued with
respect thereto, in respect of goods sold or services rendered in the ordinary
course of business, which amount has been earned by performance under the terms
of the contract between the Borrower or such Guarantor and such customer
relating to such goods or services, as the case may be, net of any credits,
rebates or offsets owed to such customer.

30



--------------------------------------------------------------------------------



 



EXECUTION
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, any
vice president, chief financial officer, treasurer or assistant treasurer of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.
     “Restricted Subsidiary” means, at any time, any Subsidiary that is not an
Unrestricted Subsidiary at such time.
     “Sale and Leaseback Transaction” means any transaction or series of related
transactions in which the Borrower or any Subsidiary sells or transfers any of
its property to any other Person (other than to the Borrower or any Restricted
Subsidiary) and concurrently with such sale or transfer, or thereafter, rents or
leases such transferred property or substantially similar property from such
Person.

31



--------------------------------------------------------------------------------



 



EXECUTION
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Parties” has the meaning given to that term in the Guarantee and
Collateral Agreement.
     “Security Documents” means the Guarantee and Collateral Agreement, each
other security agreement, pledge, control agreement, consent and any other
instrument or document executed and delivered pursuant thereto.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries or Restricted
Subsidiaries, as applicable, as of that date determined in accordance with GAAP.
     “Solvent” means that, with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state Debtor Relief Laws,
(b) the present fair saleable value of the assets of such Person will, as of
such date, be greater than the amount that will be required to pay the liability
of such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, (d) such Person will be able to pay its
debts as they mature and (e) such Person is not insolvent within the meaning of
any applicable legal requirement. For purposes of this definition, (i) “debt”
means liability on a “claim,” and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Supermajority Lenders” means, as of any date of determination, Lenders
having more than 66 2/3% of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 66 2/3% of the Total

32



--------------------------------------------------------------------------------



 



EXECUTION
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Supermajority Lenders.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

33



--------------------------------------------------------------------------------



 



EXECUTION
     “UCC” means the Uniform Commercial Code, as in effect from time to time in
the State of New York or, to the extent otherwise specified, as in effect in
such other jurisdiction or jurisdictions.
     “U.S. Government” means the federal government of the United States or any
agency or instrumentality thereof, the obligations of which are backed by the
full faith and credit of the United States.
     “UNEV Pipeline” means UNEV Pipeline, LLC, a Delaware limited liability
company.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Subsidiary” means the MLP Parties, UNEV Pipeline and any
other Subsidiary designated by the board of directors of the Borrower as an
“Unrestricted Subsidiary” pursuant to Section 6.16 on or after the date hereof;
provided, however, that no Indebtedness or other obligation (other than a Cash
Management Obligation) of any such Unrestricted Subsidiary is Guaranteed by the
Borrower or any Restricted Subsidiary, directly or indirectly, contingent or
otherwise.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

34



--------------------------------------------------------------------------------



 



EXECUTION
     1.03 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and, as applicable, the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time in the United States (daylight
or standard, as applicable).
     1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

35



--------------------------------------------------------------------------------



 



EXECUTION
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the lesser of (x) the
Borrowing Base and (y) the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than
11:00 a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a

36



--------------------------------------------------------------------------------



 



EXECUTION
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 noon
on the Business Day specified in the applicable Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Credit Extension, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date the Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.
     (c) During the existence of an Event of Default, no Loans may be requested
as, converted to or continued as Eurodollar Rate Loans without the consent of
the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than twelve Interest Periods in effect with respect to Loans.
     (f) Subject to the terms and conditions of this Agreement, Existing Loans
made under the Original Credit Agreement shall remain outstanding on and after
the Closing Date as Loans made pursuant to this Agreement, and the excess of the
Existing Lenders’ Existing Loans shall be deemed to have been repaid with funds
available to the Borrower, including all of the proceeds of Loans made pursuant
to this Agreement on the Closing Date, and each Existing Loan of the Existing
Lender shall be deemed to satisfy, dollar for dollar, the Existing Lender’s
obligation to make Loans on the

37



--------------------------------------------------------------------------------



 



EXECUTION
Closing Date. Such Existing Loans shall on and after the Closing Date have all
of the rights and benefits of Loans as set forth in this Agreement and the other
Loan Documents.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Restricted Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the lesser of (i) the Borrowing Base and (ii) the Aggregate
Commitments and (y) the aggregate Outstanding Amount of the Loans of any Lender
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; or
     (C) after giving effect to such issuance, the Total Outstandings shall
exceed the lesser of (x) the Borrowing Base and (y) the Aggregate Commitments.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any

38



--------------------------------------------------------------------------------



 



EXECUTION
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial face amount less than $100,000;
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the

39



--------------------------------------------------------------------------------



 



EXECUTION
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(w) the Letter of Credit to be amended; (x) the proposed date of amendment
thereof (which shall be a Business Day); (y) the nature of the proposed
amendment; and (z) such other matters as the L/C Issuer may reasonably require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the

40



--------------------------------------------------------------------------------



 



EXECUTION
provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or any Loan Party
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
     (iv) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit
has been issued, except as provided in the following sentence, the Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.
     (v) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an

41



--------------------------------------------------------------------------------



 



EXECUTION
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the Borrowing Base and the amount of the unutilized portion of
the Aggregate Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
12:00 noon on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied (and have not been waived) or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate from the date such amount is so
demanded until the date on which such amount is paid in full. In such event,
each Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
     (iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Loans pursuant to this Section 2.03(c) is subject to
the satisfaction or waiver of the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for

42



--------------------------------------------------------------------------------



 



EXECUTION
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any

43



--------------------------------------------------------------------------------



 



EXECUTION
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may

44



--------------------------------------------------------------------------------



 



EXECUTION
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the written request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the date that is 10 Business Days prior to the Letter of Credit Expiration
Date, any Letter of Credit for any reason remains outstanding and partially or
wholly undrawn, the Borrower shall immediately Cash Collateralize such amount as
the Administrative Agent may request, up to a maximum amount equal to the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). Sections 2.05 and 8.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
L/C Issuer (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. Upon the
indefeasible payment in full in cash of the Obligations, the Administrative
Agent shall immediately release the security interest in the cash, deposit
accounts and balances therein and proceeds thereof maintained as Cash Collateral
pursuant to this Section 2.03(g).
     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). Letter of Credit Fees shall be (i) computed
on a quarterly basis in arrears and (ii) due and payable on the first Business
Day after the end of each

45



--------------------------------------------------------------------------------



 



EXECUTION
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in the amount specified in
the Fee Letter, payable on the actual daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). Such fronting fee shall be computed on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
     2.04 Repayment of Loans as of the Closing Date. Notwithstanding the
foregoing provisions of this Article II upon its receipt of the proceeds of the
Loans, the Borrower shall apply a portion of such proceeds sufficient to
(i) prepay in full the Existing Loans which are not being converted by Existing
Lenders into Loans hereunder, (ii) pay all accrued and unpaid interest and fees,
if any, on all such Existing Loans held by Existing Lenders that are being
prepaid and (iii) pay to all Existing Lenders all other amounts then due and
owing as a result of the prepayment of such Existing Loans.
     2.05 Prepayments; Reduction of Commitments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the

46



--------------------------------------------------------------------------------



 



EXECUTION
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.
     (b) If for any reason the Total Outstandings at any time exceed the lesser
of (x) the Borrowing Base and (y) the Aggregate Commitments then in effect, the
Borrower shall immediately prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless after the prepayment in full of the
Loans, the Total Outstandings exceed the lesser of (x) the Borrowing Base and
(y) the Aggregate Commitments then in effect.
     (c) If the Borrower or any Guarantor sells any assets permitted under
Section 7.05 and, after giving effect to such sale, the Total Outstandings
exceed the Borrowing Base then in effect, the Net Cash Proceeds of such sale
shall be applied to the prepayment of the Loans in an amount necessary to
eliminate any such excess.
     2.06 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $500,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the lesser of (x) the Borrowing Base and (y) the Aggregate Commitments. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share. All fees accrued until the effective date of
any termination of the Aggregate Commitments shall be paid on the effective date
of such termination.
     2.07 Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.

47



--------------------------------------------------------------------------------



 



EXECUTION
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter, and until paid, bear
interest at a fluctuating interest rate per annum equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (after giving effect to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the written request of the Required Lenders, such amount
shall thereafter, and until paid, bear interest at a fluctuating interest rate
per annum equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon written demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share, a commitment
fee equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitments exceed the Total Outstandings. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met or otherwise
waived, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Maturity Date. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

48



--------------------------------------------------------------------------------



 



EXECUTION
     (b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.10 Computation of Interest and Fees.
     All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto. Each Existing Lender
that has a note evidencing its Existing Loan which is being converted into a
Loan hereunder shall promptly deliver to the Borrower such note in exchange for
a Note evidencing its Loan.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

49



--------------------------------------------------------------------------------



 



EXECUTION
     2.12 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 12:00 noon shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.
     (b) If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (c) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the

50



--------------------------------------------------------------------------------



 



EXECUTION
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.
     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     2.13 Sharing of Payments.
     If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans made by it, or the participations in L/C
Obligations held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 10.08) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error)

51



--------------------------------------------------------------------------------



 



EXECUTION
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
     2.14 Increase in Commitments.
     (a) Provided there exists no Default, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Borrower may request an
increase in the Aggregate Commitments by an amount (for all such requests) not
exceeding $125,000,000; provided that each request for an increase shall be in a
minimum amount of $25,000,000. At the time of sending any such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Pro Rata Share of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment. The Administrative Agent
shall promptly thereafter notify the Borrower and each Lender of the Lenders’
responses (or non-responses) to each request made hereunder. To achieve the full
amount of a requested increase, the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
     (b) If the Aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the final allocation of such increase and the Increase Effective Date and
provide to each Lender and the Borrower a revised Schedule 2.01 reflecting such
increase. As a condition precedent to such increase, the Borrower shall deliver
to the Administrative Agent a certificate of the Borrower dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists. In the event that there are any
Loans outstanding on the Increase Effective Date, upon notice from the
Administrative Agent to each Lender, the amount of Loans owing to each Lender
shall be appropriately adjusted to the extent necessary to keep the outstanding
Loans ratable with any revised Pro Rata Shares arising from

52



--------------------------------------------------------------------------------



 



EXECUTION
any nonratable increase in the Commitments under this Section and the Borrower
shall pay any amounts required pursuant to Section 3.05.
     (c) This Section shall supersede any provisions in Sections 2.13 or 10.01
to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
     (i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower, any Guarantor
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower, any Guarantor or the Administrative Agent shall be
required by applicable Laws to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Borrower, such Guarantor or the Administrative Agent, as
the case may be, shall withhold or make such deductions as it determines to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower, such Guarantor or the Administrative
Agent, as the case may be, shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with applicable Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower or such
Guarantor shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby agree to, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender, the L/C Issuer or any of
their respective Affiliates, as the case may be, and any penalties, interest and
reasonable expenses

53



--------------------------------------------------------------------------------



 



EXECUTION
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.
     (d) Evidence of Payments. Upon reasonable request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws, on or before it becomes a party to this Agreement and when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to withholding or deduction of Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.
     (ii) Without limiting the generality of the foregoing,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon

54



--------------------------------------------------------------------------------



 



EXECUTION
the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
     In addition, in the case of the forgoing clauses (A) and (B), each Lender
shall deliver new such forms and documentation on or before the obsolescence,
expiration or invalidity of any such form or documentation previously delivered
by such Lender.
     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be disadvantageous to it, in the sole judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for Taxes from
amounts payable to such Lender.
     (iv) Notwithstanding anything herein to the contrary, a Lender shall not be
required to deliver any form, document or other information pursuant to this
Section 3.01(e) if such Lender is not legally able to deliver such form.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a

55



--------------------------------------------------------------------------------



 



EXECUTION
Lender or the L/C Issuer, or have any obligation to pay to any Lender or the L/C
Issuer, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender or the L/C Issuer, as the case may be. If the Administrative
Agent, any Lender or the L/C Issuer determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, (including any Taxes imposed with respect to
such refund) as is determined by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, in good faith and in its sole discretion, and as
will leave the Administrative Agent, such Lender or the L/C Issuer in no worse
position than it would be in if no such Indemnified Taxes or Other Taxes had
been imposed and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on written notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative

56



--------------------------------------------------------------------------------



 



EXECUTION
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer; or
     (ii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its

57



--------------------------------------------------------------------------------



 



EXECUTION
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.
     3.05 Compensation for Losses. Upon written demand of any Lender (with a
copy to the Administrative Agent), accompanied by a certificate to the Borrower
pursuant to Section 3.06(a), from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense reasonably incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate

58



--------------------------------------------------------------------------------



 



EXECUTION
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation or other amounts under this Article III and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, the Administrative
Agent or such Lender may use any reasonable averaging and attribution methods.
     (b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may replace such Lender in accordance with Section 10.14.
     3.07 Survival.
     All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO Credit Extensions
     4.01 Conditions of Initial Credit Extension. The obligation of each Lender
to make its initial Credit Extension hereunder is subject to satisfaction (or
waiver) of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:
     (i) executed counterparts of this Agreement and the Reaffirmation And
Assumption Agreement, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note, provided, that each such Lender has returned its Note received pursuant to
the Existing Credit Agreement, if any, as required by Section 2.11;

59



--------------------------------------------------------------------------------



 



EXECUTION
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;
     (v) favorable opinions of (A) Vinson & Elkins L.L.P., outside counsel to
the Borrower, and (B) John Glancy, General Counsel of the Borrower, in each case
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit F and such other matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent or the Required Lenders may
reasonably request;
     (vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (vii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
     (viii) a duly completed Borrowing Base Certificate as of December 31, 2007;
     (ix) a duly completed Compliance Certificate as of December 31, 2007,
signed by a Responsible Officer of the Borrower;
     (x) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
     (xi) evidence that, subject to the initial Borrowing hereunder, the excess
of the Existing Lenders’ Existing Loans made under the Original Credit Agreement
which shall not remain outstanding on and after the Closing Date as Loans under
this Agreement shall have been repaid in full;
     (xii) evidence that all of the Aggregate Commitments shall have been
obtained and are in effect ; and

60



--------------------------------------------------------------------------------



 



EXECUTION
     (xiii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer or the Required Lenders reasonably
may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date.
     (d) All governmental and third party approvals (including landlords’ and
other consents) necessary in connection with the continuing operations of the
Loan Parties and the transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
financing contemplated hereby.
     (e) The Administrative Agent shall have received the results of a recent
lien, tax lien, judgment and litigation search in each of the jurisdictions or
offices in which UCC financing statements or other filings or recordations
should be made to evidence or perfect (with the priority required under the Loan
Documents) security interests in the Collateral, and such search shall be
reasonably satisfactory to the Lenders.
     (f) Each document (including, without limitation, any UCC financing
statement) required by the Guarantee and Collateral Agreement or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall have been filed, registered or recorded or
shall have been delivered to the Administrative Agent in proper form for filing,
registration or recordation.
     (g) There shall be no litigation, public or private, or administrative
proceedings, governmental investigation or other legal or regulatory
developments, actual or threatened, that, singly or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect on the Borrower
and its Subsidiaries, taken as a whole, or would materially and adversely affect
the ability of the Borrower and its Subsidiaries to fully and timely perform
their respective obligations under the Loan Documents, or the rights and
remedies of the Administrative Agent or the Lenders under the Loan Documents.
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

61



--------------------------------------------------------------------------------



 



EXECUTION
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party, contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension.
     (c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
     (d) the Total Outstandings, after giving effect to such Credit Extension,
shall not exceed the lesser of (x) the Borrowing Base and (y) the Aggregate
Commitments then in effect.
     Each Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied (or waived) on and as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly

62



--------------------------------------------------------------------------------



 



EXECUTION
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, (i) any Contractual Obligation to which such Person
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
those that have previously been obtained and are currently in full force and
effect.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by applicable
Debtor Relief Laws.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Borrower and its Consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein. The Borrower has previously
disclosed to the Administrative Agent and the Lenders all material Indebtedness
and other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date hereof, including liabilities for taxes, material
commitments and Indebtedness.
     (b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries dated September 30, 2007, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Consolidated Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Such unaudited consolidated balance sheet sets forth all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Consolidated Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.

63



--------------------------------------------------------------------------------



 



EXECUTION
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
     5.06 Litigation. Except as specifically disclosed in Schedule 5.06, there,
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
would reasonably be expected to have a Material Adverse Effect.
     5.07 No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
     5.08 Ownership of Property; Liens. Each of the Borrower and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.
     5.09 Environmental Matters. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and pending or threatened claims alleging potential Environmental Liability
on their respective businesses, operations and properties, and as a result
thereof the Borrower has reasonably concluded that, except as specifically
disclosed in Schedule 5.09, and after taking into account the availability of
any insurance proceeds or other amounts recovered from third parties, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.
     5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal and
state income tax returns and other material tax returns and reports required to
be filed, and have paid all Federal and state income taxes and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
(a) those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been

64



--------------------------------------------------------------------------------



 



EXECUTION
provided in accordance with GAAP or (b) to the extent that a failure to do so
would not reasonably be expected to result in a Material Adverse Effect. There
is no proposed tax assessment against the Borrower or any Subsidiary that would,
if made, have a Material Adverse Effect.
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code (i) has received a
favorable determination letter from the IRS, (ii) has outstanding an application
for such a letter that is currently being processed by the IRS with respect
thereto, or (iii) has a remedial amendment period for submitting such an
application that has not closed. To the best knowledge of the Borrower, nothing
has occurred which would prevent, or cause the loss of, Plan qualification. The
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA and normal funding obligations); (iii) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
     5.13 Subsidiaries. The Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13, in each case, other than as otherwise
subsequently disclosed to the Administrative Agent in accordance with the terms
of Loan Documents.
     5.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

65



--------------------------------------------------------------------------------



 



EXECUTION
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Restricted Subsidiary (i) is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utilities
Holding Company Act of 2005, as amended, or (ii) is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
     5.15 Disclosure. All information, other than projections, which has been or
is hereafter made available to the Administrative Agent or the Lenders by the
Borrower or any Restricted Subsidiary in accordance with the terms of this
Agreement or any other Loan Document is and will be complete and correct in all
material respects. No report, financial statement, certificate or other
information furnished (in writing) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. Each of the Borrower and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
     5.17 Guarantee and Collateral Agreement. The Guarantee and Collateral
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid, binding and enforceable security
interest in the Collateral described therein, prior to all other Liens except
Permitted Liens.
     5.18 Solvency. Each Loan Party is, and after giving effect to all
Indebtedness and obligations being incurred in connection herewith will be and
will continue to be, Solvent.
     5.19 Use of Proceeds. The Borrower intends to use the proceeds of the
Credit Extensions for working capital, capital expenditures and general
corporate purposes (including Permitted Acquisitions) not in contravention of
any Law or of any Loan Document and to refinance all amounts owing under the
Original Credit Agreement.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in

66



--------------------------------------------------------------------------------



 



EXECUTION
Sections 6.01, 6.02, 6.03, 6.09, 6.11, 6.13 and 6.14) cause each Subsidiary, or,
where specifically limited in a covenant, each Restricted Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2007), a consolidated balance sheet of the Borrower, its
Consolidated Subsidiaries, and at any time that the MLP Parties (x) are not then
consolidated or (y) are required to file periodic reports with the SEC, the MLP
Parties as at the end of such fiscal year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2008), a consolidated
balance sheet of the Borrower, its Subsidiaries, and at any time that the MLP
Parties (x) are not then consolidated or (y) are required to file periodic
reports with the SEC, the MLP Parties as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, Shareholders’
Equity and cash flows of the Borrower, its Subsidiaries, and at any time that
the MLP Parties (x) are not then consolidated or (y) are required to file
periodic reports with the SEC, the MLP Parties in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.
     As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein. As to the information and materials described in subsections (a) and
(b) above, the Borrower shall provide, on an unaudited basis, corresponding
consolidating financial statements. As to the information and materials
described in subsections (a) and (b) above, the Borrower shall provide, on an
unaudited basis, corresponding information and materials representative of the
Borrower and the Loan Parties (excluding therefrom any amounts attributable to
the Unrestricted Subsidiaries).
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:

67



--------------------------------------------------------------------------------



 



EXECUTION
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ended December 31, 2007), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;
     (b) promptly after any reasonable request by the Administrative Agent or
any Lender, copies of any detailed audit reports or management letters submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Restricted Subsidiary, or any audit of any of them;
     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;
     (e) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other material inquiry by such agency regarding financial or
other operational results of any Loan Party or any Restricted Subsidiary
thereof; and
     (f) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent

68



--------------------------------------------------------------------------------



 



EXECUTION
and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
     6.03 Notices. Promptly, but in any event within five Business Days of the
date on which any Responsible Officer of the Borrower or any Restricted
Subsidiary obtains knowledge thereof, notify the Administrative Agent and each
Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws (in the case of clauses
(i) through (iii) above to the extent it has resulted or could reasonably be
expected to result in a Material Adverse Effect);

69



--------------------------------------------------------------------------------



 



EXECUTION
     (c) of the occurrence of any ERISA Event; and
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
     6.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect the legal
existence and good standing of the Borrower and each Restricted Subsidiary under
the Laws of the applicable jurisdiction of organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of the business of the Borrower and each Restricted
Subsidiary, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of the
registered patents, trademarks, trade names and service marks of the Borrower
and each Restricted Subsidiary, the non-preservation of which would reasonably
be expected to have a Material Adverse Effect.
     6.06 Maintenance of Properties.
     Except with respect to transactions permitted by Section 7.04 or 7.05, (a)
maintain, preserve and protect all material properties and equipment necessary
in the operation of the Borrower’s or any Restricted Subsidiary’s business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of all facilities of the Borrower and the Restricted
Subsidiaries.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to properties and business of the Borrower and each Restricted
Subsidiary against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other

70



--------------------------------------------------------------------------------



 



EXECUTION
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records. Maintain (a) proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or any Restricted Subsidiary, as the case
may be, and (b) such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or any Restricted Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to concurrently visit and inspect
any of the properties of the Borrower or any Restricted Subsidiary, to examine
the corporate, financial and operating records of the Borrower or any Restricted
Subsidiary, and make copies thereof or abstracts therefrom, and to discuss the
affairs, finances and accounts of the Borrower or any Restricted Subsidiary with
the directors, officers, and independent public accountants of the Borrower or
such Restricted Subsidiary, the reasonable expenses incurred by the
Administrative Agent in connection therewith to be paid by the Borrower, at such
reasonable times during normal business hours so long as no Default or Event of
Default shall have occurred and be continuing, not more than twice during any
calendar year, in each case upon reasonable advance notice to the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time as often as may be reasonably desired during normal business hours and
without advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions in
accordance with Section 5.19.
     6.12 Additional Guarantors. Notify the Administrative Agent at the time
that any Person becomes a Restricted Subsidiary, and promptly thereafter (and in
any event within 30 days), cause such Person to (a) become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guarantee and Collateral Agreement or such other document as the Administrative
Agent shall reasonably deem appropriate for such purpose, and (b) upon the
request of the Administrative Agent, deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

71



--------------------------------------------------------------------------------



 



EXECUTION
     6.13 Borrowing Base Certificate and Related Reports. The Borrower shall
deliver or cause to be delivered (at the expense of the Borrower) to the
Administrative Agent the following:
     (a) in no event less frequently than 30 days after the end of each month
for the month most recently ended, a Borrowing Base Certificate from the
Borrower accompanied by such supporting detail and documentation as shall be
requested by the Administrative Agent in its reasonable credit judgment;
     (b) upon request by the Administrative Agent, and in no event less
frequently than 30 days after the end of (i) each month, a monthly trial balance
showing Receivables outstanding aged from the statement date as follows: 1 to
30 days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by a
comparison to the prior month’s trial balance and such supporting detail and
documentation as shall be requested by the Administrative Agent in its
reasonable credit judgment and (ii) each quarter, a summary of Eligible
Inventory and Eligible Product in Transit by location and type accompanied by
such supporting detail and documentation as shall be requested by the
Administrative Agent in its reasonable credit judgment (in each case, together
with a copy of all or any part of such delivery requested by any Lender in
writing after the Closing Date);
     (c) on the date any Borrowing Base Certificate is delivered pursuant to
Section 6.13(a), a collateral report with respect to the Loan Parties, including
all additions and reductions (cash and non-cash) with respect to Receivables of
the Loan Parties, accompanied by such supporting detail and documentation as
shall be requested by the Administrative Agent in its reasonable credit
judgment;
     (d) at each time of delivery of financial statements pursuant to
Section 6.01(a) or (b): (i) a reconciliation of the Receivables trial balance
and quarter-end Eligible Inventory reports of the Loan Parties to the general
ledger of the Loan Parties, in each case, accompanied by such supporting detail
and documentation as shall be requested by the Administrative Agent in its
reasonable credit judgment, and (ii) a general description of any property
included in the Collateral that has been disposed of other than in the ordinary
course of business since the date of the most recent collateral audit conducted
pursuant to Section 6.13(e) and the aggregate book value thereof;
     (e) on or before June 30 of each calendar year, a collateral audit to be
conducted by an auditor (which may include any Agent-Related Person), and in
form, scope and substance, reasonably satisfactory to the Administrative Agent;
and
     (f) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Administrative
Agent shall from time to time request in its reasonable credit judgment.
     The delivery of each certificate and report or any other information
delivered pursuant to this Section 6.13 shall constitute a representation and
warranty by the Borrower that the statements and information contained therein
are true and correct in all material respects on and as of such date.

72



--------------------------------------------------------------------------------



 



EXECUTION
     6.14 Borrowing Base Verification. Any of the Administrative Agent’s
officers, employees or agents (which shall include any Agent-Related Person)
shall have the right, not more than two times in any calendar year during normal
business hours (or at any time during normal business hours when an Event of
Default shall have occurred and be continuing), in the name of the
Administrative Agent, any designee of the Administrative Agent or the Borrower,
to verify the validity, amount or any other matter relating to Receivables,
Eligible Inventory or Eligible Product in Transit by mail, telephone, electronic
communication, personal inspection or otherwise. The Borrower shall take
reasonable steps necessary to cooperate with the Administrative Agent in an
effort to facilitate and promptly conclude any such verification process.
Notwithstanding the foregoing, none of the Administrative Agent’s officers,
employees or agents (which shall include any Agent-Related Person) shall have
the right to contact any third parties without the prior consent of the Borrower
(which consent may be granted or withheld in the Borrower’s sole discretion);
provided that no such consent shall be required following the occurrence and
during the continuance of an Event of Default. For the avoidance of doubt, any
rights granted under this Section 6.14 to any of the Administrative Agent’s
officers, employees or agents (which shall include any Agent-Related Person),
shall be in addition to, and in supplement of, any rights granted pursuant to
Section 6.10.
     6.15 Further Assurances. From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any Restricted Subsidiary which may be deemed to be
part of the Collateral) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Restricted Subsidiaries for
such governmental consent, approval, recording, qualification or authorization.
     6.16 Designation of Subsidiaries. The board of directors of the Borrower
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary, subject in
each case to the definitions of Restricted Subsidiary and Unrestricted
Subsidiary; provided that each Restricted Subsidiary shall at all times be a
Guarantor under the Guarantee and Collateral Agreement and, provided further,
that except for the Subsidiaries listed on Schedule 6.16 hereof which are, as of
the date hereof and until designated otherwise in accordance with the terms
hereof, Unrestricted Subsidiaries, no designation by the board of directors of
the Borrower of any Restricted Subsidiary as an Unrestricted Subsidiary shall be
effective unless:
     (a) the Borrower shall have delivered to the Administrative Agent written
notice of such designation, together with (i) a Borrowing Base Certificate,
calculating the Borrowing Base as of the date of the proposed effectiveness of
such designation,

73



--------------------------------------------------------------------------------



 



EXECUTION
demonstrating that the Total Outstandings will not exceed the Borrowing Base
after giving effect to such designation (and any applicable prepayment of Total
Outstandings pursuant to Section 2.05(b))and (ii) a certificate, dated the date
of such designation, setting forth reasonably detailed calculations
demonstrating pro forma compliance with the financial covenants set forth in
Section 7.11 after giving effect to such designation; and
     (b) immediately before and after giving effect to such designation, no
Default or Event of Default shall have occurred and be continuing.
     For avoidance of doubt, the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary shall constitute for purposes of Sections 7.02 and 7.06
an Investment therein as of the date of such designation in an amount equal to
the net book value of the Borrower’s or the applicable Restricted Subsidiary’s
investment therein, and the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute, inter alia, the incurrence at the time
of designation of any Indebtedness or Liens of such Subsidiary existing at such
time.
     6.17 Post-Closing Obligations. Within 30 Business Days following the
Closing Date, deliver or cause to be delivered (a) account control agreements,
duly executed and delivered by Bank of America, N.A. for each of the following
entities and accounts: (i) Holly Refining & Marketing Company (Acct #
442-632-5970), and (ii) Holly Refining & Marketing Company (Acct # 442-632-7143)
and (b) an updated perfection certificate, each in form and substance reasonably
satisfactory to the Administrative Agent.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”):
     (a) Liens securing the Obligations pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

74



--------------------------------------------------------------------------------



 



EXECUTION
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
     (i) Liens on property of a Person existing at the time such Person is
acquired or merged into or consolidated with any Loan Party to the extent such
acquisition, merger or consolidation is otherwise permitted hereunder; provided
that such Liens (i) are not created in anticipation or contemplation of such
acquisition, merger or consolidation, (ii) do not extend to property not subject
to such Liens at the time of such acquisition, merger or consolidation,
(iii) are not more favorable to the applicable lienholders than their existing
Liens and (iv) secure Indebtedness or other obligations in an aggregate amount
not to exceed $25,000,000;
     (j) Liens of producers arising in the ordinary course of business under the
New Mexico Oil and Gas Products Lien Act or any similar statute in any other
jurisdiction or under section 9-319 of the UCC in effect in the States of Texas,
Kansas, Montana, Utah and Wyoming or any other applicable jurisdiction;
     (k) Liens on cash and Cash Equivalents securing Swap Contracts; provided
that the aggregate amount of cash and Cash Equivalents subject to such Liens may
at no time exceed $10,000,000; and
     (l) other Liens securing obligations in an aggregate amount not to exceed
$25,000,000; provided that such Liens do not in the aggregate materially detract
from the value of any Loan Party’s assets or materially impair the use thereof
in the operation of its business.

75



--------------------------------------------------------------------------------



 



EXECUTION
     7.02 Investments. Make any Investments, except:
     (a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;
     (b) advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $2,500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (c) Investments of the Borrower in any Guarantor (other than Joint Venture
Investments) and Investments of any Guarantor in the Borrower or in another
Guarantor (other than Joint Venture Investments);
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Investments (including Joint Venture Investments) outstanding on the
date hereof and identified on Schedule 7.02;
     (f) Investments in any MLP Party in the form of debt instruments or equity
interests issued by such MLP Party that are received in consideration for
logistics assets of the Borrower or any Restricted Subsidiary; provided that
fair market value is received by the Borrower and its Restricted Subsidiaries in
consideration for such assets;
     (g) Investments in UNEV Pipeline in an aggregate amount not in excess of
$270,000,000;
     (h) other Joint Venture Investments in an aggregate amount not to exceed
$25,000,000;
     (i) Guarantees permitted by Section 7.03;
     (j) Investments (other than Joint Venture Investments) consisting of
Permitted Acquisitions; and
     (k) other Investments (other than Joint Venture Investments) in an
aggregate amount not to exceed $25,000,000.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness to be refinanced, refunded, renewed or
extended is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium

76



--------------------------------------------------------------------------------



 



EXECUTION
or other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder and (ii) any such refinancing, refunding,
renewal or extension of Indebtedness that is subordinated to the Obligations
shall continue to be subordinated to the Obligations on terms no less favorable
to the Lenders than the terms of such Indebtedness to be refinanced, refunded,
renewed or extended;
     (c) Guarantees of any Loan Party in respect of Indebtedness of any other
Loan Party otherwise permitted hereunder;
     (d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
     (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(h); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$25,000,000;
     (f) Indebtedness of any Person existing at the time such Person is acquired
or merged into or consolidated with any Loan Party to the extent such
acquisition, merger or consolidation is otherwise permitted hereunder and any
refinancings, refundings, renewals or extensions thereof; provided that (i) any
Liens in respect of such Indebtedness are otherwise permitted under
Section 7.01(i), (ii) such Indebtedness is not incurred in anticipation or
contemplation of such acquisition, merger or consolidation and (iii) with
respect to any refinancings, refundings, renewals or extensions, the amount of
such Indebtedness to be refinanced, refunded, renewed or extended is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;
     (g) secured Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding;
     (h) Permitted Unsecured Indebtedness; and
     (i) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under the Indemnification Agreements in an aggregate amount
not to exceed $210 million.
     7.04 Fundamental Changes. Except as otherwise permitted by Section 7.05,
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned

77



--------------------------------------------------------------------------------



 



EXECUTION
or hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary which is not a Guarantor, the Guarantor shall be the continuing or
surviving Person; and
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor.
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or other property that is no longer materially
beneficial in its business, whether now owned or hereafter acquired, in the
ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of other property
used in the ordinary course of business or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such other property;
     (d) Dispositions of property by any Subsidiary to the Borrower or by any
Loan Party to any other Loan Party;
     (e) Dispositions consisting of Investments permitted by Section 7.02(a);
     (f) Dispositions (i) permitted by Section 7.04 or (ii) described on
Schedule 7.05;
     (g) Dispositions by the Borrower and its Restricted Subsidiaries (i) of
logistics assets and other master limited partnership qualifying assets (which
shall not include, in any event, any refineries owned by the Borrower and/or its
Restricted Subsidiaries on the date hereof) of the Borrower or any such
Restricted Subsidiary to any MLP Party (subject to the receipt of cash or the
other consideration described in Section 7.02(f)) and (ii) not otherwise
permitted under this Section 7.05; provided that (A) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(B) except with respect to Dispositions of assets to any MLP Party pursuant to
the MLP Documents or otherwise permitted under clause (i) above, the aggregate
book value of all property Disposed of in reliance on this clause (g) in any
fiscal year shall not exceed $25,000,000;
     (h) Dispositions by the Borrower or any Restricted Subsidiary of assets in
a Sale and Leaseback Transaction if and to the extent that the corresponding
lease obligation is permitted under Section 7.03(e); and

78



--------------------------------------------------------------------------------



 



EXECUTION
     (i) the Disposition of Holly UNEV pursuant to the terms set forth in the
Option Agreement dated as of January 31, 2008, by and among the Borrower, Holly
UNEV, Navajo Pipeline Co., L.P., a Delaware limited partnership, Holly Logistic
Services, L.L.C., a Delaware limited liability company, HEP Logistics Holdings,
L.P., a Delaware limited partnership, Holly Energy Partners, HEP Logistics GP,
L.L.C., a Delaware limited liability company, and Holly Energy Partners
Operating, L.P., a Delaware limited partnership.
     provided, however, that any Disposition pursuant to clauses (a) through (h)
shall be for fair market value.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
     (a) each Subsidiary may make Restricted Payments to the Borrower and any
Guarantor (and, in the case of a Restricted Payment by a non-wholly-owned
Subsidiary, to the Borrower and any Subsidiary and to each other owner of
capital stock or other equity interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common equity
interests of such Person;
     (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests; and
     (d) the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash in an aggregate amount of
all such dividends, purchases, redemptions and other acquisitions made after the
Closing Date not to exceed the sum of (x) $300,000,000, plus (y) an amount equal
to 50% of Consolidated Net Income of the Borrower and its Restricted
Subsidiaries arising after December 31, 2007, plus (z) an amount equal to 50% of
the aggregate increases in Shareholders’ Equity of the Borrower and its
Restricted Subsidiaries arising after December 31, 2007 by reason of the
issuance and sale of capital stock or other equity interests of the Borrower or
any Restricted Subsidiary (other than issuances to the Borrower or any
Restricted Subsidiary), including upon any conversion of debt securities of the
Borrower into such capital stock or other equity interests, and computed on a
cumulative consolidated basis with other such transactions by the Borrower since
that date; provided that immediately after giving effect to such proposed
action, no Default would exist.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
     7.08 Transactions with Affiliates. Except as set forth on Schedule 7.08,
enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the

79



--------------------------------------------------------------------------------



 



EXECUTION
Borrower or such Restricted Subsidiary as would be obtainable by the Borrower or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.
     7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Restricted Subsidiary to make Restricted Payments to the Borrower or
any Guarantor or to otherwise transfer property to the Borrower or any
Guarantor, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness or Section 7.03(h)
(provided that any such negative pledge shall not restrict or prohibit any of
the Liens pursuant to the Loan Documents or any other similar senior secured
credit facility); or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose or for any
other purpose not specifically permitted hereunder.
     7.11 Financial Covenants.
     (a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00:1.00.
     (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period of four fiscal quarters of the Borrower set forth
below to be greater than 3.50:1.00.
     7.12 Fiscal Periods. Change its fiscal year, any fiscal quarter or any
other fiscal period.
     7.13 Change Name; State of Formation. Without having given the
Administrative Agent not less than 10 Business Days’ prior written notice
thereof and after having executed and delivered to the Administrative Agent such
further instruments and documents in connection therewith as may be required by
the Administrative Agent, change the Borrower’s or any Guarantor’s name,
reincorporate, reform or otherwise reorganize the Borrower or any Guarantor, or
change the Borrower’s or any Guarantor’s jurisdiction of organization.

80



--------------------------------------------------------------------------------



 



EXECUTION
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party (as applicable) fails
to pay (i) when and as required to be paid herein, any amount of principal of
any Loan or any L/C Obligation, or (ii) within five days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within ten days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12, 6.13 or 6.14 or Article VII; or in Section 5 (other than
Sections 5.3, 5.4 and 5.5(c) thereof) of the Guarantee and Collateral Agreement;
or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; provided, however, that if such failure is not reasonably
capable of cure within such 30-day period and the Borrower has undertaken
promptly to cure such failure and is thereafter diligently pursuing such cure,
the period referred to above shall be extended for an additional 30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or misleading when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount for all such Indebtedness and
Guarantees (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $25,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Restricted Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Restricted

81



--------------------------------------------------------------------------------



 



EXECUTION
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Restricted Subsidiary as a result
thereof is greater than $25,000,000; or
     (f) Insolvency Proceedings; Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $25,000,000 (in each case, to the extent such final
judgment or order remains unpaid or is not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party (or any other Person in any judicial or
administrative proceeding to the extent that any such judicial or administrative
proceeding is not dismissed within 180 days) contests in any manner the validity
or enforceability of any Loan Document; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

82



--------------------------------------------------------------------------------



 



EXECUTION
     (k) Change of Control. There occurs any Change of Control with respect to
the Borrower; or
     (l) Security Interest; Guarantee. The Guarantee and Collateral Agreement
shall cease, for any reason (other than by reason of the express release in
accordance with the terms and conditions thereof), to be in full force and
effect, or any Loan Party or any Affiliate of any Loan Party shall so assert, or
any Lien created or purported to be created under the Guarantee and Collateral
Agreement shall cease to be enforceable and of the same effect and priority
created or purported to be created thereby. The Guarantee contained in Section 2
of the Guarantee and Collateral Agreement shall cease, for any reason (other
than by reason of the express release in accordance with the terms and
conditions thereof), to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations in
accordance with Section 2.03(g); and
     (d) subject to the terms of the Guarantee and Collateral Agreement which
provide that certain rights and remedies may only be exercised upon the
occurrence and during the continuance of an Account Control Default, exercise on
behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02) or as otherwise
permitted under Section 6.4 of the Guarantee and Collateral

83



--------------------------------------------------------------------------------



 



EXECUTION
Agreement, any amounts received on account of the Obligations shall be applied
by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) and amounts payable under Article III, ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to payment of that portion of the Obligations constituting amounts
payable to Qualified Counterparties that are Secured Parties in respect of
interest rate protection Swap Contracts and to that portion of the Obligations
constituting Cash Management Obligations, in each case, ratably among them in
proportion to the respective amounts described in this clause Sixth payable to
them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above or otherwise
promptly returned to the Borrower.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent

84



--------------------------------------------------------------------------------



 



EXECUTION
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
     (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Sections 10.04(b) and
10.04(c), as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

85



--------------------------------------------------------------------------------



 



EXECUTION
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any

86



--------------------------------------------------------------------------------



 



EXECUTION
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders (with the consent of the
Borrower; provided that no such consent will be required following the
occurrence and during the continuance of a Default or Event of Default) and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, in
consultation with the Borrower, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents, and (c) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

87



--------------------------------------------------------------------------------



 



EXECUTION
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Persons listed on the cover page hereof or identified on the
signature pages hereto as “co-syndication agent,” “co-documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger” or “lead arranger” shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

88



--------------------------------------------------------------------------------



 



EXECUTION
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer or in any such proceeding.
     9.10 Collateral and Guarantee Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
     (c) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty and Collateral Agreement
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty and Collateral Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.
     9.11 Indemnification of the Administrative Agent. To the extent required by
any applicable Law, the Administrative Agent may withhold from any payment to
any Lender or the L/C Issuer an amount equivalent to any applicable withholding
tax. If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender or
the L/C Issuer (because the appropriate form was not delivered, was not properly
executed, or because such Lender or the L/C Issuer failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender or the L/C Issuer shall indemnify and hold the Administrative Agent
harmless, and shall make payment in respect thereof within ten (10) days after
demand therefor, for all amounts paid, directly or indirectly, by the
Administrative Agent,

89



--------------------------------------------------------------------------------



 



EXECUTION
as tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section 9.11, together with all costs and expenses (including
attorneys fees and expenses). Each Lender and the L/C Issuer hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or the L/C Issuer, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this Section 9.11. The obligations of the Lenders and the L/C Issuer under
this Section 9.11 shall survive the payment of all Obligations and the
resignation or replacement of the Administrative Agent.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the final proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or (subject to Section 1.03(b)) change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

90



--------------------------------------------------------------------------------



 



EXECUTION
     (f) change any provision of this Section or the definition of “Required
Lenders,” “Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or
     (g) except as expressly provided in Section 9.10, release any Guarantor
from the Guarantee and Collateral Agreement without the written consent of each
Lender or release all or a material part of the Collateral, in each case except
to the extent expressly permitted under the Loan Documents;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures

91



--------------------------------------------------------------------------------



 



EXECUTION
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the L/C Issuer pursuant to Article II if such
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (e) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number

92



--------------------------------------------------------------------------------



 



EXECUTION
and electronic mail address to which notices and other communications may be
sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by a Responsible Officer of the Borrower even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by a
Responsible Officer of the Borrower. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-

93



--------------------------------------------------------------------------------



 



EXECUTION
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.

94



--------------------------------------------------------------------------------



 



EXECUTION
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(e).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after written demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or

95



--------------------------------------------------------------------------------



 



EXECUTION
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund (as defined in subsection (g) of this Section) with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned; (iii) any assignment of a Commitment must
be approved by the Administrative Agent and the L/C Issuer unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 payable by the applicable assignor, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such

96



--------------------------------------------------------------------------------



 



EXECUTION
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or other substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.
     (d) Any Lender may at any time, upon notice to (but without the consent of)
the Borrower and the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.14 and
Section 3.01(e) as though it were a Lender.

97



--------------------------------------------------------------------------------



 



EXECUTION
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     (h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (i) Resignation as L/C Issuer. Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitment
and Loans pursuant to subsection (b) above, Bank of America may, upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer. In the event of
any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).
     10.07 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may

98



--------------------------------------------------------------------------------



 



EXECUTION
be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from any Loan Party
or any Subsidiary thereof relating to any Loan Party or any Subsidiary thereof
or their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
     10.08 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other

99



--------------------------------------------------------------------------------



 



EXECUTION
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have. Each Lender and the L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
     10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the

100



--------------------------------------------------------------------------------



 



EXECUTION
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.14 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.15 Governing Law.
     (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN

101



--------------------------------------------------------------------------------



 



EXECUTION
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.
     10.16 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative

102



--------------------------------------------------------------------------------



 



EXECUTION
Agent and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
     10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.
     10.19 Amendment and Restatement. It is the intention of each of the parties
hereto that the Original Credit Agreement be amended and restated so as to
preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Original Credit Agreement and the other
Loan Documents and that all Indebtedness and Obligations of the Borrower
hereunder and thereunder shall continue to be secured by the Security Documents.
The parties hereto further acknowledge and agree that this Agreement constitutes
an amendment of the Original Credit Agreement made under and in accordance with
the terms of Section 10.01 of the Original Credit Agreement. In addition, unless
specifically amended hereby, each of the Loan Documents, the Exhibits and
Schedules shall continue in full force and effect and, from and after the
Closing Date, all references to the “Credit Agreement” contained therein shall
be deemed to refer to this Agreement.
[Remainder of Page Intentionally Left Blank]

103



--------------------------------------------------------------------------------



 



EXECUTION
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            HOLLY CORPORATION, a Delaware
corporation, as Borrower
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer     

[Signature Page to Holly Corporation Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXECUTION
BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer and a Lender
By: /s/ Ronald E. McKaig                         
Name: Ronald E. McKaig
Title: Senior Vice President
[Signature Page to Holly Corporation Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXECUTION
PNC BANK, NATIONAL ASSOCIATION, as a
Lender and Co-Documentation Agent
By: /s/ Robert Rease                         
Name: Robert Rease
Title: Vice President
[Signature Page to Holly Corporation Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXECUTION
GUARANTY BANK, as a
Lender and Co-Documentation Agent
By: /s/ Jim R. Hamilton                         
Name: Jim R. Hamilton
Title: Senior Vice President
[Signature Page to Holly Corporation Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXECUTION
UNION BANK OF CALIFORNIA, N.A., as a
Lender and Co-Syndication Agent
By: /s/ Sean M. Murphy                         
Name: Sean M. Murphy
Title: Senior Vice President
[Signature Page to Holly Corporation Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXECUTION
COMPASS BANK, as a
Lender and Co-Syndication Agent
By: /s/ Key Coker                         
Name: Key Coker
Title: Executive Vice President
[Signature Page to Holly Corporation Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXECUTION
COMERICA BANK, as a Lender
By: /s/ Gerald R. Finney, Jr.                         
Name: Gerald R. Finney, Jr.
Title: Vice President
[Signature Page to Holly Corporation Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXECUTION
WELLS FARGO BANK, N.A., as a Lender
By: /s/ Matt Coleman                         
Name: Matt Coleman
Title: Portfolio Manager
[Signature Page to Holly Corporation Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXECUTION
CAPITAL ONE NATIONAL ASSOCIATION,
as a Lender
By: /s/ Stan G. Weiser Jr.                         
Name: Stan G. Weiser Jr.
Title: Vice-President
[Signature Page to Holly Corporation Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXECUTION
U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Tyler Fauerbach                         
Name: Tyler Fauerbach
Title: Vice President
[Signature Page to Holly Corporation Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 1.01(a)
APPROVED ACCOUNT DEBTORS

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 1.01(b)
DESIGNATED CUSTOMERS

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 1.01(c)
ELIGIBLE GOVERNMENT CONTRACTS

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 1.01(d)
EXISTING LETTERS OF CREDIT

1.   Letter of Credit No. 7414568 in the amount of $1,830,000, dated as of
7/2/2004, as amended, issued for the benefit of Zurich American Insurance
Company, expires on 4/30/2008.   2.   Letter of Credit No. 7414569 in the amount
of $340,000, dated as of 7/2/2004, as amended, issued for the benefit of Pacific
Employers Insurance Company, expires on 4/30/2008.   3.   Letter of Credit
No. 3077312 in the amount of $300,000, dated as of 9/21/2005, as amended, issued
for the benefit of New Mexico Self-Insurers’ Guarantee, expires on 6/20/2008.

 



--------------------------------------------------------------------------------



 



EXECUTION



SCHEDULE 2.01
COMMITMENTS
AND PRO RATA SHARES

                  Lender   Commitment     Pro Rata Share  
Bank of America, N.A.
  $ 27,500,000.00       15.71 %
Compass Bank
  $ 26,000,000.00       14.86 %
PNC Bank, National Association
  $ 24,000,000.00       13.71 %
Guaranty Bank
  $ 17,500,000.00       10.00 %
Comerica Bank
  $ 17,500,000.00       10.00 %
Wells Fargo Bank, N.A.
  $ 17,500,000.00       10.00 %
Capital One, National Association
  $ 15,000,000.00       8.57 %
Union Bank of California, N.A.
  $ 15,000,000.00       8.57 %
U.S. Bank National Association
  $ 15,000,000.00       8.57 %
Total
  $ 175,000,000.00       100.000000000 %
 
             

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 5.06
LITIGATION

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 5.09
ENVIRONMENTAL MATTERS

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 5.13
SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS
Part (a). Subsidiaries.
Part (b). Other Equity Investments.

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 6.16
UNRESTRICTED SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 7.01
EXISTING LIENS

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 7.02
INVESTMENTS

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 7.03
EXISTING INDEBTEDNESS

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 7.05
PERMITTED DISPOSITIONS

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 7.08
TRANSACTIONS WITH AFFILIATES

 



--------------------------------------------------------------------------------



 



EXECUTION
SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Holly Corporation
100 Crescent Court
Suite 1600
Dallas, Texas 75201-6927
Attention: Stephen D. Wise
Telephone: 214-871-3877
Facsimile: 214-237-3051
Electronic Mail: steve.wise@hollycorp.com
Website Address: www.hollycorp.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-05
Dallas, TX 75202
Attention: Ramon Gomez Jr
Telephone: 214-209-2627
Facsimile: 214-290-8367
Electronic Mail: ramon.gomez_jr@bankofamerica.com
Ref: Holly Corporation
ABA# 026009593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street
Mail Code: TX1-492-14-11
Dallas ,Texas 75202
Attention: Renita Cummings
Telephone: 214-209-4130
Facsimile: 214-290-8371
Electronic Mail: renita.m.cummings@bankofamerica.com

1



--------------------------------------------------------------------------------



 



EXECUTION
L/C ISSUER:
Bank of America
Mail Code: CA9-705-07-05
1000 W. Temple St
Los Angeles, Ca 90012-1514
Phone: 1.213.580.8369
Fax: 1.213.457.8841
Attention: Sandra M. Leon
               Vice President; Operations Consultant
Email: sandra.leon@bankofamerica.com
with a copy to:
Bank of America, N.A.
700 Louisiana, 8th Floor
Mail Code: TX4-213-08-14
Houston, Texas 77002
Attention: Pam Rodgers
                Assistant Vice President
Telephone: 713-247-7246
Facsimile: 713-247-7286
Email: pamela.rodgers@bankofamerica.com

2



--------------------------------------------------------------------------------



 



EXECUTION
EXHIBIT A
FORM OF LOAN NOTICE
Date:                     ,           
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen: Reference is made to that certain Amended and Restated
Credit Agreement, dated as of March 14, 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Holly Corporation, a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.
The undersigned hereby requests (select one):

     
o A Borrowing of Loans
o A conversion or continuation of Loans
 
   
1.
  On                                         
                                          (a Business Day).
 
   
2.
  In the amount of $                                         
                    .
 
   
3.
  Comprised of                                                               .
 
                  [Type of Loan requested]
 
   
4.
  For Eurodollar Rate Loans: with an Interest Period of
                    months.

     [The Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.]

                  HOLLY CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Form of Loan Notice

A- 1

 



--------------------------------------------------------------------------------



 



EXECUTION
EXHIBIT B
FORM OF NOTE
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Amended and Restated Credit Agreement, dated
as of March 14, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan (or if such Loan is outstanding under the
Original Credit Agreement (as defined below), from the last day that interest
was paid under such Original credit Agreement) until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guarantee and Collateral Agreement and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
     This Note is issued as a replacement to, and not in satisfaction of, any
Notes issued for obligations under that certain credit agreement among the
Borrower, the Existing Lenders, the Administrative Agent, the Co-Documentation
Agents and Union Bank of California, N.A., as Syndication Agent dated as of
July 1, 2004 (as amended prior to the date hereof, the “Original Credit
Agreement”).
Form of Note

B - 1

 



--------------------------------------------------------------------------------



 



EXECUTION
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
Form of Note

B - 2

 



--------------------------------------------------------------------------------



 



EXECUTION
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

                  HOLLY CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Form of Note

B - 3

 



--------------------------------------------------------------------------------



 



EXECUTION
LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                        
Principal or   Outstanding                 End of   Interest   Principal        
Type of   Amount of   Interest   Paid This   Balance   Notation Date   Loan Made
  Loan Made   Period   Date   This Date   Made By                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                           

Form of Note

B - 4

 



--------------------------------------------------------------------------------



 



EXECUTION
EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                ,
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 14, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Holly Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                                of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.
3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
Form of Compliance Certificate

C - 1

 



--------------------------------------------------------------------------------



 



EXECUTION
     [to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                         ,                    .

             
 
  HOLLY CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Form of Compliance Certificate

C - 2

 



--------------------------------------------------------------------------------



 



EXECUTION
For the Quarter/Year ended                                          (“Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.   Section 7.11 (a) – Consolidated Interest Coverage Ratio.

                  A.   Consolidated EBITDA for four consecutive fiscal quarters
ending on above date (“Subject Period”):    
 
               
 
    1.     Consolidated Net Income for Subject Period:   $                     
 
               
 
    2.     Consolidated Interest Charges for Subject Period:   $
                    
 
               
 
    3.     Provision for income taxes for Subject Period:   $
                    
 
               
 
    4.     Depreciation and amortization expenses for Subject Period:   $
                    
 
               
 
    5.     Non-recurring non-cash reductions of Consolidated Net Income for
Subject Period:   $                     
 
               
 
    6.     Cash payments received in respect of non-cash items increasing
Consolidated Net Income and deducted in a prior period:   $                     
 
               
 
    7.     Less: Non-cash additions to Consolidated Net Income for Subject
Period:   $                     
 
               
 
    8.     Less: Cash payments made during Subject Period in respect of
non-recurring non-cash reductions of Consolidated Net Income and added in a
prior period:    
 
               
 
    9.     Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 — 7 — 8 ):   $
                    
 
                B.   Consolidated Interest Charges for Subject Period:   $
                    
 
                C.   Consolidated Interest Coverage Ratio (Line II.A.9 ¸ Line
II.B):                     to 1
 
                    Minimum required:    

          Minimum     Consolidated     Interest Coverage Four Fiscal Quarters
Ending   Ratio  
Closing Date through           ,     
   
          ,      through           ,     
   
          ,      and each fiscal quarter thereafter
   

III. Section 7.11 (b) – Consolidated Leverage Ratio.
Form of Compliance Certificate

C - 3

 



--------------------------------------------------------------------------------



 



EXECUTION

             
 
  A.   Consolidated Indebtedness at Statement Date:   $                    
 
           
 
  B.   Consolidated EBITDA for Subject Period (Line II.A.9 above):  
$                    
 
           
 
  C.   Consolidated Leverage Ratio (Line III.A ¸ Line III.B):              to 1
 
      Maximum permitted:    

          Maximum     Consolidated Four Fiscal Quarters Ending   Leverage Ratio
 
Closing Date through           ,     
   
          ,      through           ,     
   
          ,      and each fiscal quarter thereafter
   

Form of Compliance Certificate

C - 4

 



--------------------------------------------------------------------------------



 



EXECUTION
For the Quarter/Year ended                                         
                    (“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

                                                                               
                          Twelve       Consolidated     Quarter       Quarter  
    Quarter       Quarter       Months       EBITDA     Ended       Ended      
Ended       Ended       Ended      
Consolidated Net Income
                                                     
+ Consolidated Interest Charges
                                                     
+ Income taxes
                                                     
+ Depreciation and amortization expenses
                                                     
+ Non-recurring non-cash expenses for Subject Period
                                                     
+ Cash payments received during Subject Period for prior period non-cash income
                                                     
- Non-cash income for Subject Period
                                                     
- Cash payments made during Subject Period for non-recurring non-cash expenses
in prior period
                                                     
= Consolidated EBITDA
                                                     

Form of Compliance Certificate

C - 5

 



--------------------------------------------------------------------------------



 



EXECUTION
EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Guaranties
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

     
1.
  Assignor:                                                                   
 
   
2.
  Assignee:                                                                   [
and is an Affiliate/Approved Fund of [identify Lender]1]
 
   
3.
  Borrower(s):                                         
                         
 
   
4.
  Administrative Agent:                                          , as the
administrative agent under the Amended and Restated Credit Agreement

 

1   Select as applicable.

Form of Assignment and Assumption

D - 1

 



--------------------------------------------------------------------------------



 



EXECUTION

     
5.
  Credit Agreement: Amended and Restated Credit Agreement, dated as of March 14,
2008, among Holly Corporation, a Delaware corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer
 
   
6.
  Assigned Interest:

                            Aggregate                       Amount of     Amount
of     Percentage           Commitment     Commitment/Loans     Assigned of    
      for all Lenders*     Assigned*     Commitment/Loans2     CUSIP Number    
$                          $                                             %      
    $                         $                                             %  
        $                         $                        
                    %          

[7.           Trade Date:                         ]3
Effective Date:                                          , 20       [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR         [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
      Title:    
 
                ASSIGNEE         [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
      Title:    

[Consented to and] Accepted:
[NAME OF ADMINISTRATIVE AGENT], as
   Administrative Agent
By:                                                              
       Title:
 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

Form of Assignment and Assumption

D - 2

 



--------------------------------------------------------------------------------



 



EXECUTION
[Consented to:]
[NAME OF L/C ISSUER], as   L/C Issuer
By:                                         
                                         
     Title:
Form of Assignment and Assumption

D - 3

 



--------------------------------------------------------------------------------



 



EXECUTION
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
HOLLY CORPORATION
AMENDED AND RESTATED REVOLVING CREDIT FACILITY
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the
Form of Assignment and Assumption

D - 4

 



--------------------------------------------------------------------------------



 



EXECUTION
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Form of Assignment and Assumption

D - 5

 



--------------------------------------------------------------------------------



 



EXECUTION
EXHIBIT E
FORM OF GUARANTEE AND COLLATERAL AGREEMENT
Form of Guarantee and Collateral Agreement

E - 1

 



--------------------------------------------------------------------------------



 



EXECUTION
EXHIBIT F
OPINION MATTERS
The matters contained in the following Sections of the Amended and Restated
Credit Agreement, among others, should be covered by the legal opinion:

  •   Section 5.01(a), (b) and (c)     •   Section 5.02     •   Section 5.03    
•   Section 5.04     •   Section 5.06     •   Section 5.14(b)

Opinion Matters

F - 1

 



--------------------------------------------------------------------------------



 



EXECUTION
EXHIBIT G
BORROWING BASE CERTIFICATE
Borrowing Base Certificate

G - 1

 



--------------------------------------------------------------------------------



 



EXECUTION
EXHIBIT H
REAFFIRMATION AND ASSUMPTION AGREEMENT
Reaffirmation And Assumption Agreement

H - 1

 